     Case 0:17-cv-62255-MGC Document 73-9 Entered on FLSD Docket 10/18/2019 Page 1 of 25


                        Exhibit 3 to DeWitt Declaration
                     Stock Transactions - Sales of Shares
                                             (962 Sales)
 1            5                                13                    962      7,614,394,752
       Share Deposit /
No. Stock Receipt Date Issuer                                    Trade Date   Shares Sold
 6        Column4        Column12                                  Column13     Column15
1       2013-04-30       HALBERD CORPORATION - HALB              2013-07-17     90,000
2       2013-04-30       HALBERD CORPORATION - HALB              2013-07-23    487,500
3       2013-04-30       HALBERD CORPORATION - HALB              2013-07-24    683,031
4       2013-04-30       HALBERD CORPORATION - HALB              2013-07-25    239,469
5       2013-11-15       URBAN AG CORP - AQUM                    2013-11-18   2,670,009
6       2013-11-15       URBAN AG CORP - AQUM                    2013-11-18   3,000,000
7       2013-11-15       URBAN AG CORP - AQUM                    2013-11-18   5,000,000
8       2013-11-15       URBAN AG CORP - AQUM                    2013-11-18   5,000,000
9       2013-11-15       URBAN AG CORP - AQUM                    2013-11-19   2,000,000
10      2013-11-15       URBAN AG CORP - AQUM                    2013-11-19   5,000,000
11      2013-11-15       URBAN AG CORP - AQUM                    2013-11-20   7,329,991
12      2013-11-25       URBAN AG CORP - AQUM                    2013-11-26   20,000,000
13      2013-11-25       URBAN AG CORP - AQUM                    2013-11-26   10,000,000
14      2013-12-20       URBAN AG CORP - AQUM                    2013-12-20   72,903,582
15      2013-12-20       URBAN AG CORP - AQUM                    2013-12-26   5,000,000
16      2013-12-20       URBAN AG CORP - AQUM                    2013-12-31   4,745,100
17      2013-12-20       URBAN AG CORP - AQUM                    2014-01-02   3,250,000
18      2013-12-20       URBAN AG CORP - AQUM                    2014-01-03   4,101,318
19      2014-01-06       URBAN AG CORP - AQUM                    2014-01-08   1,500,000
20      2014-01-06       URBAN AG CORP - AQUM                    2014-01-13   95,500,000
21      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-02-19    150,000
22      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-02-19    150,000
23      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-02-19   1,000,000
24      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-02-19   1,000,000
25      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-02-19    800,000
26      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-02-19    150,000
27      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-02-19    200,000
28      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-02-19    500,000
29      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-02-20    200,000
30      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-02-20    200,000
31      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-02-20    300,000
32      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-02-20    150,000
33      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-03-19    500,000
34      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-03-19    500,000
35      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-03-19    500,000
36      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-03-19   1,000,000
37      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-03-19   1,000,000
38      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-03-19   1,000,000
39      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-03-25   1,000,000

                                              Page 1 of 25
     Case 0:17-cv-62255-MGC Document 73-9 Entered on FLSD Docket 10/18/2019 Page 2 of 25


                        Exhibit 3 to DeWitt Declaration
                     Stock Transactions - Sales of Shares
                                             (962 Sales)
 1            5                                13                    962      7,614,394,752
       Share Deposit /
No. Stock Receipt Date Issuer                                    Trade Date   Shares Sold
 6        Column4        Column12                                  Column13     Column15
40      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-03-26     729,300
41      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-03-27      90,000
42      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-03-31    1,000,000
43      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-04-01    1,000,000
44      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-04-01    1,000,000
45      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-04-01     163,000
46      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-04-01     910,000
47      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-04-02    1,000,000
48      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-04-03     679,000
49      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-04-30    2,764,900
50      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-05-01     820,942
51      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-05-01     400,000
52      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-06-20    2,000,000
53      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-08-07    1,000,000
54      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-08-22    1,000,000
55      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-08-29    2,000,000
56      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-09-17     380,000
57      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-09-18     115,741
58      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-09-26    1,000,000
59      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-09-26    2,004,259
60      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-10-23    1,500,000
61      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-10-23    1,000,000
62      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-10-23    1,000,000
63      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-10-23    1,000,000
64      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-10-29     500,000
65      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-10-29    1,500,000
66      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-10-29    1,000,000
67      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-10-30     500,000
68      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-10-31     648,604
69      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-11-04    1,500,000
70      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-11-07     661,000
71      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-11-07    2,000,000
72      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-11-07    2,000,000
73      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-11-07    4,000,000
74      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-11-12    1,000,000
75      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-11-12     300,000
76      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-11-12     200,000
77      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-11-12     351,396
78      2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-11-14    1,000,000

                                              Page 2 of 25
     Case 0:17-cv-62255-MGC Document 73-9 Entered on FLSD Docket 10/18/2019 Page 3 of 25


                        Exhibit 3 to DeWitt Declaration
                     Stock Transactions - Sales of Shares
                                             (962 Sales)
 1            5                                13                    962      7,614,394,752
       Share Deposit /
No. Stock Receipt Date Issuer                                    Trade Date   Shares Sold
 6        Column4        Column12                                  Column13     Column15
 79     2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-11-17     207,200
 80     2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-11-17     200,000
 81     2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-11-17     200,000
 82     2014-01-30       DEWMAR INTERNATIONAL BMC INC - DEWM     2014-11-18     231,800
 83     2014-02-14       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-03-26    11,000,000
 84     2014-02-14       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-03-26    10,000,000
 85     2014-02-14       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-03-27    4,300,000
 86     2014-02-14       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-03-27    6,000,000
 87     2014-02-14       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-03-28     385,000
 88     2014-02-14       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-03-28    1,000,000
 89     2014-02-14       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-03-31    4,615,000
 90     2014-02-14       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-03-31     205,800
 91     2014-02-14       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-04-01    4,000,000
 92     2014-02-14       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-04-01    2,087,813
 93     2014-02-14       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-04-01    2,888,360
 94     2014-03-18       IN OVATIONS HOLDING INC - INOH          2014-04-08     500,000
 95     2014-03-18       IN OVATIONS HOLDING INC - INOH          2014-04-09    1,000,000
 96     2014-03-18       IN OVATIONS HOLDING INC - INOH          2014-04-09     500,000
 97     2014-03-18       IN OVATIONS HOLDING INC - INOH          2014-04-09     200,000
 98     2014-03-18       IN OVATIONS HOLDING INC - INOH          2014-04-11     330,000
 99     2014-03-18       IN OVATIONS HOLDING INC - INOH          2014-04-14     197,000
100     2014-03-18       IN OVATIONS HOLDING INC - INOH          2014-04-14     390,000
101     2014-03-18       IN OVATIONS HOLDING INC - INOH          2014-04-14     296,666
102     2014-03-18       IN OVATIONS HOLDING INC - INOH          2014-04-14    1,500,000
103     2014-03-18       IN OVATIONS HOLDING INC - INOH          2014-04-15     350,000
104     2014-03-18       IN OVATIONS HOLDING INC - INOH          2014-04-16     500,000
105     2014-03-18       IN OVATIONS HOLDING INC - INOH          2014-04-16    2,236,334
106     2014-03-18       IN OVATIONS HOLDING INC - INOH          2014-04-16    2,000,000
107     2014-03-18       INTERNETARRAY INC - INAR                2014-04-16    45,106,039
108     2014-03-18       INTERNETARRAY INC - INAR                2014-04-16    50,000,000
109     2014-03-18       INTERNETARRAY INC - INAR                2014-04-16    20,000,000
110     2014-03-18       INTERNETARRAY INC - INAR                2014-04-17    99,000,000
111     2014-03-18       INTERNETARRAY INC - INAR                2014-04-17    51,000,000
112     2014-03-18       INTERNETARRAY INC - INAR                2014-04-17   109,893,961
113     2014-03-18       IN OVATIONS HOLDING INC - INOH          2014-04-21     450,000
114     2014-03-18       IN OVATIONS HOLDING INC - INOH          2014-04-23     220,000
115     2014-03-18       MYCHECK INC - MYEC                      2014-04-23    1,000,000
116     2014-03-18       MYCHECK INC - MYEC                      2014-04-23    1,000,000
117     2014-03-18       MYCHECK INC - MYEC                      2014-04-23     119,000

                                              Page 3 of 25
     Case 0:17-cv-62255-MGC Document 73-9 Entered on FLSD Docket 10/18/2019 Page 4 of 25


                        Exhibit 3 to DeWitt Declaration
                     Stock Transactions - Sales of Shares
                                             (962 Sales)
 1            5                                13                    962      7,614,394,752
       Share Deposit /
No. Stock Receipt Date Issuer                                    Trade Date   Shares Sold
 6        Column4        Column12                                  Column13     Column15
118     2014-03-18       IN OVATIONS HOLDING INC - INOH          2014-04-24     150,000
119     2014-03-18       MYCHECK INC - MYEC                      2014-04-24     789,891
120     2014-03-18       MYCHECK INC - MYEC                      2014-04-24     881,000
121     2014-03-18       IN OVATIONS HOLDING INC - INOH          2014-04-25     170,524
122     2014-03-18       IN OVATIONS HOLDING INC - INOH          2014-04-25     391,000
123     2014-03-18       MYCHECK INC - MYEC                      2014-04-25     682,198
124     2014-03-18       IN OVATIONS HOLDING INC - INOH          2014-04-28     195,000
125     2014-03-18       MYCHECK INC - MYEC                      2014-04-28    2,127,620
126     2014-03-18       IN OVATIONS HOLDING INC - INOH          2014-04-29      95,000
127     2014-03-18       IN OVATIONS HOLDING INC - INOH          2014-04-29     530,330
128     2014-03-18       IN OVATIONS HOLDING INC - INOH          2014-04-29     500,000
129     2014-03-18       MYCHECK INC - MYEC                      2014-04-29     981,569
130     2014-03-18       IN OVATIONS HOLDING INC - INOH          2014-04-30    2,088,625
131     2014-03-18       MYCHECK INC - MYEC                      2014-04-30      47,620
132     2014-03-18       IN OVATIONS HOLDING INC - INOH          2014-05-01    2,709,521
133     2014-03-18       MYCHECK INC - MYEC                      2014-05-02     192,500
134     2014-03-18       MYCHECK INC - MYEC                      2014-05-06     25,000
135     2014-03-18       MYCHECK INC - MYEC                      2014-05-07     993,123
136     2014-03-18       MEDICAL CARE TECHNOLOGIES - MDCE        2014-05-08   17,000,000
137     2014-03-18       MEDICAL CARE TECHNOLOGIES - MDCE        2014-05-08   5,864,000
138     2014-03-18       MYCHECK INC - MYEC                      2014-05-13     45,801
139     2014-03-18       MYCHECK INC - MYEC                      2014-06-05   1,307,178
140     2014-03-18       MYCHECK INC - MYEC                      2014-06-19     97,174
141     2014-03-18       MYCHECK INC - MYEC                      2014-06-23     72,500
142     2014-03-18       MEDICAL CARE TECHNOLOGIES - MDCE        2014-06-24   20,000,000
143     2014-03-18       MEDICAL CARE TECHNOLOGIES - MDCE        2014-06-25   12,500,000
144     2014-03-18       MEDICAL CARE TECHNOLOGIES - MDCE        2014-06-25   10,000,000
145     2014-03-18       MYCHECK INC - MYEC                      2014-06-26      70,000
146     2014-03-18       MEDICAL CARE TECHNOLOGIES - MDCE        2014-06-27   37,500,000
147     2014-03-18       MYCHECK INC - MYEC                      2014-06-27     100,000
148     2014-03-18       MYCHECK INC - MYEC                      2014-06-30     776,115
149     2014-03-18       MYCHECK INC - MYEC                      2014-07-02     266,824
150     2014-03-18       MYCHECK INC - MYEC                      2014-07-02    1,000,000
151     2014-03-18       MYCHECK INC - MYEC                      2014-07-03    2,000,000
152     2014-03-18       MYCHECK INC - MYEC                      2014-07-07   1,034,667
153     2014-03-18       MYCHECK INC - MYEC                      2014-07-08   2,004,600
154     2014-03-18       MYCHECK INC - MYEC                      2014-07-09     480,336
155     2014-03-18       MYCHECK INC - MYEC                      2014-07-09     942,118
156     2014-03-18       MYCHECK INC - MYEC                      2014-07-10     500,000

                                              Page 4 of 25
     Case 0:17-cv-62255-MGC Document 73-9 Entered on FLSD Docket 10/18/2019 Page 5 of 25


                        Exhibit 3 to DeWitt Declaration
                     Stock Transactions - Sales of Shares
                                              (962 Sales)
 1            5                                 13                   962      7,614,394,752
       Share Deposit /
No. Stock Receipt Date Issuer                                    Trade Date   Shares Sold
 6        Column4        Column12                                  Column13     Column15
157     2014-03-18       MYCHECK INC - MYEC                      2014-07-10     519,664
158     2014-03-18       MYCHECK INC - MYEC                      2014-07-10     500,000
159     2014-03-18       MYCHECK INC - MYEC                      2014-07-11     500,000
160     2014-03-18       MYCHECK INC - MYEC                      2014-07-11     500,000
161     2014-03-18       MYCHECK INC - MYEC                      2014-07-11      60,300
162     2014-03-18       MYCHECK INC - MYEC                      2014-07-11     500,000
163     2014-03-18       MYCHECK INC - MYEC                      2014-07-14     500,000
164     2014-03-18       MYCHECK INC - MYEC                      2014-07-14     439,700
165     2014-03-18       MYCHECK INC - MYEC                      2014-07-15    2,900,000
166     2014-03-18       MYCHECK INC - MYEC                      2014-07-16     250,000
167     2014-03-18       MYCHECK INC - MYEC                      2014-07-16     300,000
168     2014-03-18       MYCHECK INC - MYEC                      2014-07-17    1,000,000
169     2014-03-18       MYCHECK INC - MYEC                      2014-07-17     250,000
170     2014-03-18       MYCHECK INC - MYEC                      2014-07-23     250,000
171     2014-03-18       MYCHECK INC - MYEC                      2014-07-23     250,000
172     2014-03-18       MYCHECK INC - MYEC                      2014-07-23     300,000
173     2014-03-18       MYCHECK INC - MYEC                      2014-07-24      50,000
174     2014-03-18       MYCHECK INC - MYEC                      2014-07-24     200,000
175     2014-03-18       MYCHECK INC - MYEC                      2014-07-24     200,000
176     2014-03-18       MYCHECK INC - MYEC                      2014-07-25      60,000
177     2014-03-18       MYCHECK INC - MYEC                      2014-07-25     933,502
178     2014-03-21       EYES ON THE GO INC - AXCG               2014-04-14    5,000,000
179     2014-03-21       EYES ON THE GO INC - AXCG               2014-04-14    2,000,000
180     2014-03-21       EYES ON THE GO INC - AXCG               2014-04-14    7,707,195
181     2014-03-21       EYES ON THE GO INC - AXCG               2014-04-14    5,000,000
182     2014-03-21       EYES ON THE GO INC - AXCG               2014-04-14    5,000,000
183     2014-03-21       EYES ON THE GO INC - AXCG               2014-04-15    3,982,805
184     2014-03-21       EYES ON THE GO INC - AXCG               2014-04-15    5,000,000
185     2014-03-21       EYES ON THE GO INC - AXCG               2014-04-15    3,000,000
186     2014-04-09       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-04-21    5,000,000
187     2014-04-09       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-04-21    3,063,000
188     2014-04-09       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-04-22     400,000
189     2014-04-09       EAST COAST DIVERSIFIED - ECDC           2014-04-24   250,000,000
190     2014-04-09       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-04-25     846,800
191     2014-04-09       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-05-07    4,224,404
192     2014-04-09       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-05-08     117,167
193     2014-04-09       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-05-12    1,494,500
194     2014-04-09       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-05-12    3,658,429
195     2014-04-09       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-05-14    2,505,500

                                              Page 5 of 25
     Case 0:17-cv-62255-MGC Document 73-9 Entered on FLSD Docket 10/18/2019 Page 6 of 25


                        Exhibit 3 to DeWitt Declaration
                     Stock Transactions - Sales of Shares
                                             (962 Sales)
 1            5                                13                    962      7,614,394,752
       Share Deposit /
No. Stock Receipt Date Issuer                                    Trade Date   Shares Sold
 6        Column4        Column12                                  Column13     Column15
196     2014-04-09       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-05-16   8,074,700
197     2014-04-09       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-05-19   1,317,000
198     2014-04-09       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-05-20    608,300
199     2014-04-09       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-05-23   1,000,000
200     2014-04-09       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-05-27   1,722,223
201     2014-04-09       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-05-28   32,674,631
202     2014-04-22       ENERGY REVENUE AMERICA INC - ERAO       2014-05-19     20,000
203     2014-04-22       ENERGY REVENUE AMERICA INC - ERAO       2014-05-20      7,804
204     2014-04-22       ENERGY REVENUE AMERICA INC - ERAO       2014-05-21      1,600
205     2014-04-22       ENERGY REVENUE AMERICA INC - ERAO       2014-06-03     69,100
206     2014-04-22       ENERGY REVENUE AMERICA INC - ERAO       2014-06-04     50,000
207     2014-04-22       ENERGY REVENUE AMERICA INC - ERAO       2014-06-04     30,900
208     2014-04-22       ENERGY REVENUE AMERICA INC - ERAO       2014-06-04     20,100
209     2014-04-22       ENERGY REVENUE AMERICA INC - ERAO       2014-06-05    107,000
210     2014-04-22       ENERGY REVENUE AMERICA INC - ERAO       2014-06-05    150,000
211     2014-04-22       ENERGY REVENUE AMERICA INC - ERAO       2014-06-06     11,980
212     2014-04-22       ENERGY REVENUE AMERICA INC - ERAO       2014-06-10     25,000
213     2014-04-22       ENERGY REVENUE AMERICA INC - ERAO       2014-06-10     46,100
214     2014-04-22       ENERGY REVENUE AMERICA INC - ERAO       2014-06-12      4,152
215     2014-04-22       ENERGY REVENUE AMERICA INC - ERAO       2014-06-12     13,000
216     2014-04-22       ENERGY REVENUE AMERICA INC - ERAO       2014-06-12    150,000
217     2014-04-22       ENERGY REVENUE AMERICA INC - ERAO       2014-06-18     79,900
218     2014-04-22       ENERGY REVENUE AMERICA INC - ERAO       2014-06-23     47,000
219     2014-04-22       ENERGY REVENUE AMERICA INC - ERAO       2014-06-23     42,805
220     2014-04-22       ENERGY REVENUE AMERICA INC - ERAO       2014-06-24     10,000
221     2014-04-22       ENERGY REVENUE AMERICA INC - ERAO       2014-06-24    103,597
222     2014-04-22       ENERGY REVENUE AMERICA INC - ERAO       2014-06-25     38,200
223     2014-04-22       ENERGY REVENUE AMERICA INC - ERAO       2014-06-27    471,762
224     2014-04-22       ENERGY REVENUE AMERICA INC - ERAO       2014-07-16    140,900
225     2014-04-22       ENERGY REVENUE AMERICA INC - ERAO       2014-07-17     26,000
226     2014-04-22       ENERGY REVENUE AMERICA INC - ERAO       2014-07-18     33,100
227     2014-04-22       ENERGY REVENUE AMERICA INC - ERAO       2014-07-21     55,500
228     2014-04-22       ENERGY REVENUE AMERICA INC - ERAO       2014-07-22    172,000
229     2014-04-22       ENERGY REVENUE AMERICA INC - ERAO       2014-07-23     28,000
230     2014-04-22       ENERGY REVENUE AMERICA INC - ERAO       2014-07-23    125,100
231     2014-04-22       ENERGY REVENUE AMERICA INC - ERAO       2014-07-24     20,000
232     2014-04-22       ENERGY REVENUE AMERICA INC - ERAO       2014-07-29     67,600
233     2014-04-22       ENERGY REVENUE AMERICA INC - ERAO       2014-07-30     11,000
234     2014-04-22       ENERGY REVENUE AMERICA INC - ERAO       2014-07-31    135,000

                                              Page 6 of 25
     Case 0:17-cv-62255-MGC Document 73-9 Entered on FLSD Docket 10/18/2019 Page 7 of 25


                        Exhibit 3 to DeWitt Declaration
                     Stock Transactions - Sales of Shares
                                             (962 Sales)
 1            5                                13                    962      7,614,394,752
       Share Deposit /
No. Stock Receipt Date Issuer                                    Trade Date   Shares Sold
 6        Column4        Column12                                  Column13     Column15
235     2014-04-22       ENERGY REVENUE AMERICA INC - ERAO       2014-08-05     105,000
236     2014-04-22       ENERGY REVENUE AMERICA INC - ERAO       2014-08-05       2,000
237     2014-04-22       ENERGY REVENUE AMERICA INC - ERAO       2014-08-07      19,000
238     2014-04-22       ENERGY REVENUE AMERICA INC - ERAO       2014-08-08     102,998
239     2014-04-22       ENERGY REVENUE AMERICA INC - ERAO       2014-08-11       1,000
240     2014-04-22       ENERGY REVENUE AMERICA INC - ERAO       2014-08-13      89,500
241     2014-04-22       ENERGY REVENUE AMERICA INC - ERAO       2014-08-15      10,500
242     2014-04-22       ENERGY REVENUE AMERICA INC - ERAO       2014-08-18      26,000
243     2014-04-22       ENERGY REVENUE AMERICA INC - ERAO       2014-09-17      55,870
244     2014-04-22       ENERGY REVENUE AMERICA INC - ERAO       2014-09-18      10,666
245     2014-04-22       ENERGY REVENUE AMERICA INC - ERAO       2014-09-19      15,000
246     2014-04-22       ENERGY REVENUE AMERICA INC - ERAO       2014-09-22      12,870
247     2014-04-22       ENERGY REVENUE AMERICA INC - ERAO       2014-09-23      20,000
248     2014-04-22       ENERGY REVENUE AMERICA INC - ERAO       2014-09-24     100,000
249     2014-04-22       ENERGY REVENUE AMERICA INC - ERAO       2014-09-24      50,000
250     2014-04-22       ENERGY REVENUE AMERICA INC - ERAO       2014-11-06      16,600
251     2014-04-22       ENERGY REVENUE AMERICA INC - ERAO       2014-11-07      48,796
252     2014-05-01       EAST COAST DIVERSIFIED - ECDC           2014-06-09    83,099,619
253     2014-05-01       EAST COAST DIVERSIFIED - ECDC           2014-06-10   103,420,411
254     2014-05-01       EAST COAST DIVERSIFIED - ECDC           2014-06-11    63,479,970
255     2014-05-19       ENERGY REVENUE AMERICA INC - ERAO       2015-02-17      24,921
256     2014-05-19       ENERGY REVENUE AMERICA INC - ERAO       2015-02-18      20,000
257     2014-05-19       ENERGY REVENUE AMERICA INC - ERAO       2015-02-23      71,827
258     2014-05-19       ENERGY REVENUE AMERICA INC - ERAO       2015-02-23     165,600
259     2014-05-19       ENERGY REVENUE AMERICA INC - ERAO       2015-02-24      50,000
260     2014-05-19       ENERGY REVENUE AMERICA INC - ERAO       2015-02-24      50,000
261     2014-05-19       ENERGY REVENUE AMERICA INC - ERAO       2015-02-24      55,000
262     2014-05-19       ENERGY REVENUE AMERICA INC - ERAO       2015-02-24      50,000
263     2014-05-19       ENERGY REVENUE AMERICA INC - ERAO       2015-02-25      53,333
264     2014-05-19       ENERGY REVENUE AMERICA INC - ERAO       2015-02-25     350,000
265     2014-05-19       ENERGY REVENUE AMERICA INC - ERAO       2015-03-03     446,667
266     2014-06-24       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-07-03    5,000,000
267     2014-06-24       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-07-03    5,000,000
268     2014-06-24       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-07-07     400,000
269     2014-06-24       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-07-08    5,812,140
270     2014-06-24       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-07-09     234,008
271     2014-06-24       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-07-10    8,568,818
272     2014-06-24       HEALTHNOSTICS INC - HNSS                2014-08-06    4,940,000
273     2014-06-24       HEALTHNOSTICS INC - HNSS                2014-08-07     750,000

                                              Page 7 of 25
     Case 0:17-cv-62255-MGC Document 73-9 Entered on FLSD Docket 10/18/2019 Page 8 of 25


                        Exhibit 3 to DeWitt Declaration
                     Stock Transactions - Sales of Shares
                                              (962 Sales)
 1            5                                 13                   962      7,614,394,752
       Share Deposit /
No. Stock Receipt Date Issuer                                    Trade Date   Shares Sold
 6        Column4        Column12                                  Column13     Column15
274     2014-06-24       HEALTHNOSTICS INC - HNSS                2014-08-11     625,000
275     2014-06-24       HEALTHNOSTICS INC - HNSS                2014-08-12     552,933
276     2014-06-24       HEALTHNOSTICS INC - HNSS                2014-08-13    3,132,067
277     2014-06-24       HEALTHNOSTICS INC - HNSS                2015-01-02   12,218,176
278     2014-06-24       HEALTHNOSTICS INC - HNSS                2015-01-06   24,950,000
279     2014-06-24       HEALTHNOSTICS INC - HNSS                2015-01-08    6,455,000
280     2014-06-24       HEALTHNOSTICS INC - HNSS                2015-01-09    2,500,000
281     2014-06-24       HEALTHNOSTICS INC - HNSS                2015-01-13    7,234,000
282     2014-06-24       HEALTHNOSTICS INC - HNSS                2015-01-14   11,550,000
283     2014-06-24       HEALTHNOSTICS INC - HNSS                2015-01-15   18,616,800
284     2014-06-24       HEALTHNOSTICS INC - HNSS                2015-01-20    1,000,000
285     2014-06-24       HEALTHNOSTICS INC - HNSS                2015-06-16      27,381
286     2014-07-01       IN OVATIONS HOLDING INC - INOH          2014-08-01    3,816,259
287     2014-07-01       IN OVATIONS HOLDING INC - INOH          2014-08-04    6,183,741
288     2014-07-15       INTERNETARRAY INC - INAR                2014-11-24   15,654,998
289     2014-07-15       INTERNETARRAY INC - INAR                2014-11-25   20,768,000
290     2014-07-15       INTERNETARRAY INC - INAR                2014-11-28     400,200
291     2014-07-15       INTERNETARRAY INC - INAR                2014-12-01    6,800,000
292     2014-07-15       INTERNETARRAY INC - INAR                2014-12-05    5,000,000
293     2014-07-21       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-08-04    5,000,000
294     2014-07-21       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-08-04   10,000,000
295     2014-07-21       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-08-05   19,600,000
296     2014-07-21       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-08-05   20,000,000
297     2014-07-21       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-08-05   20,000,000
298     2014-07-21       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-08-05   2,000,000
299     2014-07-21       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-08-06   1,923,600
300     2014-07-21       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-08-08   10,000,000
301     2014-07-21       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-08-08    5,990,300
302     2014-07-21       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-08-11    5,486,100
303     2014-07-28       MYCHECK INC - MYEC                      2014-08-11    1,300,000
304     2014-07-28       MYCHECK INC - MYEC                      2014-08-11    1,900,000
305     2014-07-28       MYCHECK INC - MYEC                      2014-08-11     500,000
306     2014-07-28       MYCHECK INC - MYEC                      2014-08-11    1,000,000
307     2014-07-28       MYCHECK INC - MYEC                      2014-08-11    1,000,000
308     2014-07-28       MYCHECK INC - MYEC                      2014-08-13     500,000
309     2014-07-28       MYCHECK INC - MYEC                      2014-08-13     250,000
310     2014-07-28       MYCHECK INC - MYEC                      2014-08-13     200,000
311     2014-07-28       MYCHECK INC - MYEC                      2014-08-13     250,000
312     2014-07-28       MYCHECK INC - MYEC                      2014-08-14    1,000,000

                                              Page 8 of 25
     Case 0:17-cv-62255-MGC Document 73-9 Entered on FLSD Docket 10/18/2019 Page 9 of 25


                        Exhibit 3 to DeWitt Declaration
                     Stock Transactions - Sales of Shares
                                              (962 Sales)
 1            5                                 13                   962      7,614,394,752
       Share Deposit /
No. Stock Receipt Date Issuer                                    Trade Date   Shares Sold
 6        Column4        Column12                                  Column13     Column15
313     2014-07-28       MYCHECK INC - MYEC                      2014-08-14    1,500,000
314     2014-07-28       MYCHECK INC - MYEC                      2014-08-14    1,000,000
315     2014-07-28       MYCHECK INC - MYEC                      2014-08-14     500,000
316     2014-07-28       MYCHECK INC - MYEC                      2014-08-14     500,000
317     2014-07-28       MYCHECK INC - MYEC                      2014-08-14    1,000,000
318     2014-07-28       MYCHECK INC - MYEC                      2014-08-14     500,000
319     2014-07-28       MYCHECK INC - MYEC                      2014-08-14     500,000
320     2014-07-28       MYCHECK INC - MYEC                      2014-08-14     250,000
321     2014-07-28       MYCHECK INC - MYEC                      2014-08-14     300,000
322     2014-07-28       MYCHECK INC - MYEC                      2014-08-14    1,300,000
323     2014-07-28       MYCHECK INC - MYEC                      2014-08-14    1,500,000
324     2014-07-28       MYCHECK INC - MYEC                      2014-08-15     750,000
325     2014-07-28       MYCHECK INC - MYEC                      2014-08-15     500,000
326     2014-07-28       MYCHECK INC - MYEC                      2014-08-15    1,500,000
327     2014-07-28       MYCHECK INC - MYEC                      2014-08-15    5,000,000
328     2014-07-28       MYCHECK INC - MYEC                      2014-08-15     500,000
329     2014-07-28       MYCHECK INC - MYEC                      2014-08-18     500,000
330     2014-07-28       MYCHECK INC - MYEC                      2014-08-18     892,235
331     2014-07-28       MYCHECK INC - MYEC                      2014-08-19     107,765
332     2014-07-28       MYCHECK INC - MYEC                      2014-08-21     400,000
333     2014-07-28       MYCHECK INC - MYEC                      2014-08-22     200,000
334     2014-07-28       MYCHECK INC - MYEC                      2014-08-22     200,000
335     2014-07-28       MYCHECK INC - MYEC                      2014-08-25     250,000
336     2014-07-28       MYCHECK INC - MYEC                      2014-08-28     200,000
337     2014-07-28       MYCHECK INC - MYEC                      2014-09-02     500,000
338     2014-07-28       MYCHECK INC - MYEC                      2014-09-02     750,000
339     2014-07-28       MYCHECK INC - MYEC                      2014-09-10     200,000
340     2014-07-28       MYCHECK INC - MYEC                      2014-09-10     100,000
341     2014-07-28       MYCHECK INC - MYEC                      2014-09-11     700,000
342     2014-08-04       MINING GLOBAL INC - MNGG                2014-08-15   280,000,000
343     2014-08-05       IN OVATIONS HOLDING INC - INOH          2014-08-14    1,183,741
344     2014-08-05       IN OVATIONS HOLDING INC - INOH          2014-08-15    5,000,000
345     2014-08-05       IN OVATIONS HOLDING INC - INOH          2014-08-18    5,000,000
346     2014-08-05       IN OVATIONS HOLDING INC - INOH          2014-09-18    8,816,259
347     2014-09-03       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-09-15    10,000,000
348     2014-09-03       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-09-16   10,000,000
349     2014-09-03       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-09-16   15,000,000
350     2014-09-03       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-09-16   15,000,000
351     2014-09-03       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-09-17    2,500,000

                                              Page 9 of 25
     Case 0:17-cv-62255-MGC Document 73-9 Entered on FLSD Docket 10/18/2019 Page 10 of 25


                         Exhibit 3 to DeWitt Declaration
                      Stock Transactions - Sales of Shares
                                               (962 Sales)
 1             5                                 13                  962       7,614,394,752
        Share Deposit /
No. Stock Receipt Date Issuer                                     Trade Date   Shares Sold
 6         Column4        Column12                                 Column13      Column15
352      2014-09-03       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-09-18     7,500,000
353      2014-09-03       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-09-22    14,539,666
354      2014-09-03       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-09-22    50,000,000
355      2014-09-03       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-09-23    20,888,090
356      2014-09-03       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-09-23     5,460,334
357      2014-09-03       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-09-26      270,000
358      2014-09-03       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-09-29     4,990,000
359      2014-09-03       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-09-30     3,683,000
360      2014-09-03       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-10-01    40,168,910
361      2014-09-12       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-11-03    20,000,000
362      2014-09-12       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-11-05       82,549
363      2014-09-12       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-11-06     4,300,000
364      2014-09-12       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-11-07    1,378,600
365      2014-09-12       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-11-11   174,238,851
366      2014-10-26       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-11-24    13,930,000
367      2014-10-26       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-11-25    4,000,000
368      2014-10-26       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-11-26    24,000,000
369      2014-10-26       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-11-28    10,250,000
370      2014-10-26       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-12-03      261,495
371      2014-10-26       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-12-08      125,285
372      2014-10-26       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-12-10      70,000
373      2014-10-26       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-12-26      125,000
374      2014-10-26       PPJ HEALTHCARE ENTERPRISES - PPJE       2014-12-30      135,000
375      2014-10-26       PPJ HEALTHCARE ENTERPRISES - PPJE       2015-01-02      277,000
376      2014-10-26       PPJ HEALTHCARE ENTERPRISES - PPJE       2015-01-16      200,000
377      2014-10-26       PPJ HEALTHCARE ENTERPRISES - PPJE       2015-05-04    60,284,420
378      2014-10-26       PPJ HEALTHCARE ENTERPRISES - PPJE       2015-05-28   22,000,000
379      2014-10-26       PPJ HEALTHCARE ENTERPRISES - PPJE       2015-05-29     7,929,000
380      2014-10-26       PPJ HEALTHCARE ENTERPRISES - PPJE       2015-06-01    12,591,600
381      2014-10-26       PPJ HEALTHCARE ENTERPRISES - PPJE       2015-06-02    15,320,000
382      2014-10-26       PPJ HEALTHCARE ENTERPRISES - PPJE       2015-06-03    27,640,500
383      2014-10-26       PPJ HEALTHCARE ENTERPRISES - PPJE       2015-06-04    12,359,500
384      2014-11-07       INOLIFE TECHNOLOGIES INC - INOL         2014-12-23    25,000,000
385      2014-11-17       LIG ASSETS INC - LIGA                   2014-11-24     5,350,000
386      2014-11-17       LIG ASSETS INC - LIGA                   2014-11-24    10,000,000
387      2014-11-17       LIG ASSETS INC - LIGA                   2014-11-24      650,000
388      2014-11-17       LIG ASSETS INC - LIGA                   2014-11-24     2,000,000
389      2014-11-17       LIG ASSETS INC - LIGA                   2014-11-24     2,000,000
390      2014-11-17       LIG ASSETS INC - LIGA                   2014-11-24    3,000,000

                                               Page 10 of 25
     Case 0:17-cv-62255-MGC Document 73-9 Entered on FLSD Docket 10/18/2019 Page 11 of 25


                         Exhibit 3 to DeWitt Declaration
                      Stock Transactions - Sales of Shares
                                               (962 Sales)
 1             5                                 13                  962       7,614,394,752
        Share Deposit /
No. Stock Receipt Date Issuer                                     Trade Date   Shares Sold
 6         Column4        Column12                                 Column13      Column15
391      2014-11-17       LIG ASSETS INC - LIGA                   2014-11-24    2,000,000
392      2014-11-18       GOLD & GEMSTONE MINING INC - GGSM       2014-12-03    6,800,000
393      2014-11-18       GOLD & GEMSTONE MINING INC - GGSM       2014-12-04    1,700,000
394      2014-11-18       GOLD & GEMSTONE MINING INC - GGSM       2014-12-05   11,500,000
395      2014-11-18       GOLD & GEMSTONE MINING INC - GGSM       2014-12-05    5,000,000
396      2014-11-18       GOLD & GEMSTONE MINING INC - GGSM       2014-12-08    4,828,541
397      2014-11-18       GOLD & GEMSTONE MINING INC - GGSM       2014-12-10     110,000
398      2014-11-18       GOLD & GEMSTONE MINING INC - GGSM       2014-12-23    1,100,000
399      2014-11-18       GOLD & GEMSTONE MINING INC - GGSM       2014-12-24    1,999,201
400      2014-11-18       GOLD & GEMSTONE MINING INC - GGSM       2014-12-26    2,695,000
401      2014-11-18       GOLD & GEMSTONE MINING INC - GGSM       2015-04-02     200,000
402      2014-11-18       GOLD & GEMSTONE MINING INC - GGSM       2015-04-07   36,067,258
403      2014-11-18       PPJ HEALTHCARE ENTERPRISES - PPJE       2015-06-05    2,050,000
404      2014-11-18       PPJ HEALTHCARE ENTERPRISES - PPJE       2015-06-08    1,000,000
405      2014-11-18       PPJ HEALTHCARE ENTERPRISES - PPJE       2015-12-01   12,712,800
406      2014-11-18       PPJ HEALTHCARE ENTERPRISES - PPJE       2015-12-02   1,649,200
407      2014-11-18       PPJ HEALTHCARE ENTERPRISES - PPJE       2015-12-03   9,675,000
408      2014-11-18       PPJ HEALTHCARE ENTERPRISES - PPJE       2015-12-04     820,000
409      2014-11-18       PPJ HEALTHCARE ENTERPRISES - PPJE       2015-12-08     500,000
410      2014-11-18       PPJ HEALTHCARE ENTERPRISES - PPJE       2015-12-09   4,250,000
411      2014-11-18       PPJ HEALTHCARE ENTERPRISES - PPJE       2016-01-21   59,502,400
412      2014-11-18       PPJ HEALTHCARE ENTERPRISES - PPJE       2016-02-18   2,120,000
413      2014-11-18       PPJ HEALTHCARE ENTERPRISES - PPJE       2016-02-19   23,719,248
414      2014-11-20       GRILLIT INC - GRLT                      2014-11-24     200,000
415      2014-11-20       GRILLIT INC - GRLT                      2014-11-25     210,000
416      2014-11-20       GRILLIT INC - GRLT                      2014-11-25     200,000
417      2014-11-20       GRILLIT INC - GRLT                      2014-11-26     321,180
418      2014-11-20       GRILLIT INC - GRLT                      2014-11-26     290,000
419      2014-11-20       GRILLIT INC - GRLT                      2014-12-10     361,300
420      2014-11-20       GRILLIT INC - GRLT                      2014-12-11    1,050,014
421      2014-11-20       GRILLIT INC - GRLT                      2014-12-11     250,000
422      2014-11-20       GRILLIT INC - GRLT                      2014-12-11     628,700
423      2014-11-20       GRILLIT INC - GRLT                      2014-12-12      63,998
424      2014-11-20       GRILLIT INC - GRLT                      2014-12-16      10,092
425      2014-11-20       GRILLIT INC - GRLT                      2014-12-17     425,910
426      2014-12-08       LIG ASSETS INC - LIGA                   2014-12-12    2,000,000
427      2014-12-08       LIG ASSETS INC - LIGA                   2014-12-12    2,510,000
428      2014-12-08       LIG ASSETS INC - LIGA                   2014-12-12    3,000,000
429      2014-12-08       LIG ASSETS INC - LIGA                   2014-12-17    3,204,285

                                               Page 11 of 25
     Case 0:17-cv-62255-MGC Document 73-9 Entered on FLSD Docket 10/18/2019 Page 12 of 25


                         Exhibit 3 to DeWitt Declaration
                      Stock Transactions - Sales of Shares
                                              (962 Sales)
 1             5                                13                   962       7,614,394,752
        Share Deposit /
No. Stock Receipt Date Issuer                                     Trade Date   Shares Sold
 6         Column4        Column12                                 Column13      Column15
430      2014-12-12       IN OVATIONS HOLDING INC - INOH          2014-12-17    50,000,000
431      2014-12-12       IN OVATIONS HOLDING INC - INOH          2015-01-20    39,854,099
432      2014-12-12       IN OVATIONS HOLDING INC - INOH          2015-01-20    10,000,000
433      2014-12-12       IN OVATIONS HOLDING INC - INOH          2015-01-20    6,000,000
434      2014-12-12       IN OVATIONS HOLDING INC - INOH          2015-01-21    14,145,901
435      2014-12-18       LIG ASSETS INC - LIGA                   2014-12-23    3,000,000
436      2014-12-18       LIG ASSETS INC - LIGA                   2014-12-23    7,000,000
437      2014-12-18       LIG ASSETS INC - LIGA                   2014-12-23    10,000,000
438      2014-12-18       LIG ASSETS INC - LIGA                   2014-12-23      100,000
439      2014-12-18       LIG ASSETS INC - LIGA                   2014-12-23    3,000,000
440      2014-12-18       LIG ASSETS INC - LIGA                   2014-12-23      700,000
441      2014-12-18       LIG ASSETS INC - LIGA                   2014-12-23    2,000,000
442      2014-12-18       LIG ASSETS INC - LIGA                   2014-12-24    3,680,000
443      2014-12-18       LIG ASSETS INC - LIGA                   2014-12-26    5,000,000
444      2014-12-18       LIG ASSETS INC - LIGA                   2015-01-06    2,000,000
445      2014-12-19       QUASAR AEROSPACE INDUSTRIES - GYOG      2014-12-19    4,381,167
446      2014-12-19       QUASAR AEROSPACE INDUSTRIES - GYOG      2014-12-22    1,390,000
447      2014-12-19       QUASAR AEROSPACE INDUSTRIES - GYOG      2014-12-23   119,228,833
448      2014-12-22       LAS VEGAS RAILWAYS - XTRN               2014-12-23    4,500,000
449      2014-12-22       LAS VEGAS RAILWAYS - XTRN               2014-12-23    2,000,000
450      2014-12-22       LAS VEGAS RAILWAYS - XTRN               2014-12-23    1,400,000
451      2014-12-22       LAS VEGAS RAILWAYS - XTRN               2014-12-23    2,500,000
452      2014-12-22       LAS VEGAS RAILWAYS - XTRN               2014-12-24    1,600,000
453      2014-12-22       LAS VEGAS RAILWAYS - XTRN               2014-12-24    4,670,909
454      2014-12-26       LAS VEGAS RAILWAYS - XTRN               2014-12-30    1,600,000
455      2014-12-26       LAS VEGAS RAILWAYS - XTRN               2014-12-30      450,000
456      2014-12-26       LAS VEGAS RAILWAYS - XTRN               2014-12-30    2,000,000
457      2014-12-26       LAS VEGAS RAILWAYS - XTRN               2014-12-30     5,861,111
458      2014-12-26       LAS VEGAS RAILWAYS - XTRN               2014-12-30     2,000,000
459      2014-12-26       LAS VEGAS RAILWAYS - XTRN               2014-12-30    6,400,000
460      2014-12-29       LIG ASSETS INC - LIGA                   2015-01-06    4,200,000
461      2014-12-29       LIG ASSETS INC - LIGA                   2015-01-06    4,097,801
462      2014-12-29       LIG ASSETS INC - LIGA                   2015-01-06    5,000,000
463      2014-12-29       LIG ASSETS INC - LIGA                   2015-01-06    2,000,000
464      2014-12-29       LIG ASSETS INC - LIGA                   2015-01-06    3,500,000
465      2014-12-29       LIG ASSETS INC - LIGA                   2015-01-06    6,234,285
466      2014-12-29       LIG ASSETS INC - LIGA                   2015-01-16      987,914
467      2015-01-02       LAS VEGAS RAILWAYS - XTRN               2015-01-06    5,000,000
468      2015-01-02       LAS VEGAS RAILWAYS - XTRN               2015-01-06    4,000,000

                                              Page 12 of 25
     Case 0:17-cv-62255-MGC Document 73-9 Entered on FLSD Docket 10/18/2019 Page 13 of 25


                         Exhibit 3 to DeWitt Declaration
                      Stock Transactions - Sales of Shares
                                              (962 Sales)
 1             5                                13                   962       7,614,394,752
        Share Deposit /
No. Stock Receipt Date Issuer                                     Trade Date   Shares Sold
 6         Column4        Column12                                 Column13      Column15
469      2015-01-02       LAS VEGAS RAILWAYS - XTRN               2015-01-06    3,000,000
470      2015-01-02       LAS VEGAS RAILWAYS - XTRN               2015-01-07    4,868,888
471      2015-01-07       QUASAR AEROSPACE INDUSTRIES - GYOG      2015-01-07   62,500,000
472      2015-01-08       LAS VEGAS RAILWAYS - XTRN               2015-01-12     805,900
473      2015-01-08       LAS VEGAS RAILWAYS - XTRN               2015-01-12    1,250,000
474      2015-01-08       LAS VEGAS RAILWAYS - XTRN               2015-01-12    5,000,000
475      2015-01-08       LAS VEGAS RAILWAYS - XTRN               2015-01-13    2,638,888
476      2015-01-08       LAS VEGAS RAILWAYS - XTRN               2015-01-14    3,562,386
477      2015-01-08       LAS VEGAS RAILWAYS - XTRN               2015-01-15    1,000,000
478      2015-01-08       LAS VEGAS RAILWAYS - XTRN               2015-01-26     483,496
479      2015-01-08       LAS VEGAS RAILWAYS - XTRN               2015-01-28    2,148,218
480      2015-01-09       QUASAR AEROSPACE INDUSTRIES - GYOG      2015-01-12   62,500,000
481      2015-01-21       LAS VEGAS RAILWAYS - XTRN               2015-01-28   5,000,000
482      2015-01-21       LAS VEGAS RAILWAYS - XTRN               2015-01-29   2,579,320
483      2015-01-21       LAS VEGAS RAILWAYS - XTRN               2015-01-30     853,667
484      2015-01-21       LAS VEGAS RAILWAYS - XTRN               2015-01-30   1,000,000
485      2015-01-21       LAS VEGAS RAILWAYS - XTRN               2015-02-02     813,471
486      2015-01-21       LAS VEGAS RAILWAYS - XTRN               2015-02-03   3,574,870
487      2015-01-27       INOLIFE TECHNOLOGIES INC - INOL         2015-01-30   29,500,000
488      2015-01-27       ENERGY REVENUE AMERICA INC - ERAO       2015-03-05     188,000
489      2015-01-27       ENERGY REVENUE AMERICA INC - ERAO       2015-03-06     45,000
490      2015-01-27       ENERGY REVENUE AMERICA INC - ERAO       2015-03-09     33,000
491      2015-01-27       ENERGY REVENUE AMERICA INC - ERAO       2015-03-12     196,913
492      2015-01-27       ENERGY REVENUE AMERICA INC - ERAO       2015-03-13      7,200
493      2015-01-27       ENERGY REVENUE AMERICA INC - ERAO       2015-04-02     192,539
494      2015-01-27       ENERGY REVENUE AMERICA INC - ERAO       2015-04-20     200,000
495      2015-01-27       ENERGY REVENUE AMERICA INC - ERAO       2015-04-23     110,000
496      2015-01-27       ENERGY REVENUE AMERICA INC - ERAO       2015-05-05     300,000
497      2015-01-27       ENERGY REVENUE AMERICA INC - ERAO       2015-05-05     390,000
498      2015-01-28       LIG ASSETS INC - LIGA                   2015-02-06   21,084,999
499      2015-01-28       LIG ASSETS INC - LIGA                   2015-02-09   38,915,001
500      2015-02-04       QUASAR AEROSPACE INDUSTRIES - GYOG      2015-02-05   99,000,000
501      2015-02-04       QUASAR AEROSPACE INDUSTRIES - GYOG      2015-02-05   26,000,000
502      2015-02-05       LAS VEGAS RAILWAYS - XTRN               2015-02-09    3,500,000
503      2015-02-05       LAS VEGAS RAILWAYS - XTRN               2015-02-11    5,000,000
504      2015-02-05       LAS VEGAS RAILWAYS - XTRN               2015-02-11    2,389,993
505      2015-02-05       LAS VEGAS RAILWAYS - XTRN               2015-02-12     100,000
506      2015-02-05       LAS VEGAS RAILWAYS - XTRN               2015-02-20     625,000
507      2015-02-05       LAS VEGAS RAILWAYS - XTRN               2015-02-23    1,039,869

                                              Page 13 of 25
     Case 0:17-cv-62255-MGC Document 73-9 Entered on FLSD Docket 10/18/2019 Page 14 of 25


                         Exhibit 3 to DeWitt Declaration
                      Stock Transactions - Sales of Shares
                                               (962 Sales)
 1             5                                 13                  962       7,614,394,752
        Share Deposit /
No. Stock Receipt Date Issuer                                     Trade Date   Shares Sold
 6         Column4        Column12                                 Column13      Column15
508      2015-02-05       LAS VEGAS RAILWAYS - XTRN               2015-02-23     2,000,000
509      2015-02-13       LIG ASSETS INC - LIGA                   2015-02-23     6,000,000
510      2015-02-13       LIG ASSETS INC - LIGA                   2015-02-24     6,262,706
511      2015-02-13       LIG ASSETS INC - LIGA                   2015-02-25      800,000
512      2015-02-13       LIG ASSETS INC - LIGA                   2015-02-26    46,937,294
513      2015-02-25       LAS VEGAS RAILWAYS - XTRN               2015-03-02    3,390,000
514      2015-02-25       INOLIFE TECHNOLOGIES INC - INOL         2015-03-03    27,691,308
515      2015-02-25       INOLIFE TECHNOLOGIES INC - INOL         2015-03-04    10,308,692
516      2015-02-25       LAS VEGAS RAILWAYS - XTRN               2015-03-06      444,125
517      2015-02-25       LAS VEGAS RAILWAYS - XTRN               2015-03-09    2,158,594
518      2015-02-25       LAS VEGAS RAILWAYS - XTRN               2015-03-10      125,000
519      2015-02-25       LAS VEGAS RAILWAYS - XTRN               2015-03-11      983,071
520      2015-02-25       LAS VEGAS RAILWAYS - XTRN               2015-03-12      281,250
521      2015-02-25       LAS VEGAS RAILWAYS - XTRN               2015-03-13      670,000
522      2015-02-25       LAS VEGAS RAILWAYS - XTRN               2015-03-16      337,960
523      2015-02-25       LAS VEGAS RAILWAYS - XTRN               2015-03-19    3,000,000
524      2015-02-25       LAS VEGAS RAILWAYS - XTRN               2015-03-25    1,128,568
525      2015-02-25       LAS VEGAS RAILWAYS - XTRN               2015-03-27      90,000
526      2015-02-25       LAS VEGAS RAILWAYS - XTRN               2015-04-02      142,555
527      2015-02-25       LAS VEGAS RAILWAYS - XTRN               2015-04-06      440,000
528      2015-02-25       LAS VEGAS RAILWAYS - XTRN               2015-04-16      913,128
529      2015-02-25       LAS VEGAS RAILWAYS - XTRN               2015-04-20      200,000
530      2015-02-25       LAS VEGAS RAILWAYS - XTRN               2015-04-22      509,000
531      2015-02-25       LAS VEGAS RAILWAYS - XTRN               2015-04-30      186,749
532      2015-03-19       INOLIFE TECHNOLOGIES INC - INOL         2015-03-27      990,000
533      2015-03-19       INOLIFE TECHNOLOGIES INC - INOL         2015-03-30    1,250,000
534      2015-03-19       INOLIFE TECHNOLOGIES INC - INOL         2015-04-06   14,315,000
535      2015-03-19       INOLIFE TECHNOLOGIES INC - INOL         2015-04-07     7,681,299
536      2015-03-19       INOLIFE TECHNOLOGIES INC - INOL         2015-04-08     6,760,000
537      2015-03-19       INOLIFE TECHNOLOGIES INC - INOL         2015-04-09     7,000,000
538      2015-03-19       INOLIFE TECHNOLOGIES INC - INOL         2015-04-10    6,003,701
539      2015-03-26       IN OVATIONS HOLDING INC - INOH          2015-04-09   160,572,393
540      2015-03-26       IN OVATIONS HOLDING INC - INOH          2015-04-10    39,427,607
541      2015-03-31       LIG ASSETS INC - LIGA                   2015-05-26    11,370,000
542      2015-03-31       LIG ASSETS INC - LIGA                   2015-05-27    37,475,400
543      2015-03-31       LIG ASSETS INC - LIGA                   2015-05-28    7,380,000
544      2015-03-31       LIG ASSETS INC - LIGA                   2015-05-29    19,000,000
545      2015-03-31       LIG ASSETS INC - LIGA                   2015-06-01    4,774,600
546      2015-04-16       GOLD & GEMSTONE MINING INC - GGSM       2015-04-21   43,500,000

                                               Page 14 of 25
     Case 0:17-cv-62255-MGC Document 73-9 Entered on FLSD Docket 10/18/2019 Page 15 of 25


                         Exhibit 3 to DeWitt Declaration
                      Stock Transactions - Sales of Shares
                                                (962 Sales)
 1             5                                  13                     962       7,614,394,752
        Share Deposit /
No. Stock Receipt Date Issuer                                         Trade Date   Shares Sold
 6         Column4        Column12                                     Column13      Column15
547      2015-04-24       GOLD & GEMSTONE MINING INC - GGSM           2015-04-24    25,800,000
548      2015-04-24       GOLD & GEMSTONE MINING INC - GGSM           2015-04-24    20,000,000
549      2015-05-13       LAS VEGAS RAILWAYS - XTRN                   2015-05-18    6,150,000
550      2015-05-13       LAS VEGAS RAILWAYS - XTRN                   2015-05-19    9,420,000
551      2015-05-13       LAS VEGAS RAILWAYS - XTRN                   2015-05-20    2,000,000
552      2015-05-13       LAS VEGAS RAILWAYS - XTRN                   2015-05-21    1,995,000
553      2015-05-13       LAS VEGAS RAILWAYS - XTRN                   2015-05-22    1,899,998
554      2015-05-13       LAS VEGAS RAILWAYS - XTRN                   2015-05-26   18,535,002
555      2015-05-15       SEVEN ARTS ENTERTAINMENT INC - SAPX         2015-05-15    1,038,000
556      2015-05-15       ENERGY REVENUE AMERICA INC - ERAO           2015-05-18      67,000
557      2015-05-15       ENERGY REVENUE AMERICA INC - ERAO           2015-05-18      94,000
558      2015-05-15       ENERGY REVENUE AMERICA INC - ERAO           2015-05-18      47,000
559      2015-05-15       ENERGY REVENUE AMERICA INC - ERAO           2015-05-18     100,000
560      2015-05-15       SEVEN ARTS ENTERTAINMENT INC - SAPX         2015-05-18   93,756,733
561      2015-05-15       ENERGY REVENUE AMERICA INC - ERAO           2015-05-21     250,000
562      2015-05-15       ENERGY REVENUE AMERICA INC - ERAO           2015-05-21     399,000
563      2015-05-15       ENERGY REVENUE AMERICA INC - ERAO           2015-05-21     100,000
564      2015-05-15       ENERGY REVENUE AMERICA INC - ERAO           2015-05-22     300,000
565      2015-05-15       ENERGY REVENUE AMERICA INC - ERAO           2015-05-28     700,000
566      2015-05-15       ENERGY REVENUE AMERICA INC - ERAO           2015-05-28     200,000
567      2015-05-15       ENERGY REVENUE AMERICA INC - ERAO           2015-05-29      92,400
568      2015-05-15       ENERGY REVENUE AMERICA INC - ERAO           2015-06-02     192,400
569      2015-05-15       ENERGY REVENUE AMERICA INC - ERAO           2015-06-02     107,600
570      2015-05-15       ENERGY REVENUE AMERICA INC - ERAO           2015-06-17      78,900
571      2015-05-15       ENERGY REVENUE AMERICA INC - ERAO           2015-06-23      14,000
572      2015-05-15       ENERGY REVENUE AMERICA INC - ERAO           2015-07-02     224,700
573      2015-05-15       ENERGY REVENUE AMERICA INC - ERAO           2015-07-02     147,700
574      2015-05-15       ENERGY REVENUE AMERICA INC - ERAO           2015-07-09     200,000
575      2015-05-15       ENERGY REVENUE AMERICA INC - ERAO           2015-07-10     170,000
576      2015-05-15       ENERGY REVENUE AMERICA INC - ERAO           2015-07-22      20,000
577      2015-05-15       ENERGY REVENUE AMERICA INC - ERAO           2015-07-23      19,000
578      2015-05-15       ENERGY REVENUE AMERICA INC - ERAO           2015-07-29     189,000
579      2015-05-15       ENERGY REVENUE AMERICA INC - ERAO           2015-08-19      87,300
580      2015-05-15       ENERGY REVENUE AMERICA INC - ERAO           2015-08-19     200,000
581      2015-05-18       SEVEN ARTS ENTERTAINMENT INC - SAPX         2015-05-19   205,205,267
582      2015-05-29       LAS VEGAS RAILWAYS - XTRN                   2015-06-02    68,600,000
583      2015-06-04       LAS VEGAS RAILWAYS - XTRN                   2015-06-16    72,000,000
584      2015-06-12       GOLD & SILVER MINING OF NEVADA INC - CJTF   2015-06-16    3,000,000
585      2015-06-12       GOLD & SILVER MINING OF NEVADA INC - CJTF   2015-06-16    1,000,000

                                                Page 15 of 25
     Case 0:17-cv-62255-MGC Document 73-9 Entered on FLSD Docket 10/18/2019 Page 16 of 25


                         Exhibit 3 to DeWitt Declaration
                      Stock Transactions - Sales of Shares
                                                (962 Sales)
 1             5                                  13                     962       7,614,394,752
        Share Deposit /
No. Stock Receipt Date Issuer                                         Trade Date   Shares Sold
 6         Column4        Column12                                     Column13      Column15
586      2015-06-12       GOLD & SILVER MINING OF NEVADA INC - CJTF   2015-06-16    5,000,000
587      2015-06-12       GOLD & SILVER MINING OF NEVADA INC - CJTF   2015-06-16    1,000,000
588      2015-06-16       LAS VEGAS RAILWAYS - XTRN                   2015-06-18   172,491,205
589      2015-06-16       LAS VEGAS RAILWAYS - XTRN                   2015-06-19    3,000,000
590      2015-06-16       LAS VEGAS RAILWAYS - XTRN                   2015-06-22    53,908,795
591      2015-06-22       GOLD & SILVER MINING OF NEVADA INC - CJTF   2015-06-29    12,000,000
592      2015-06-22       GOLD & SILVER MINING OF NEVADA INC - CJTF   2015-06-30    27,583,333
593      2015-07-06       GOLD & SILVER MINING OF NEVADA INC - CJTF   2015-07-06    14,000,000
594      2015-07-06       GOLD & SILVER MINING OF NEVADA INC - CJTF   2015-07-09   49,750,000
595      2015-07-06       ELRAY RES INC - ELRA                        2015-12-04     172,600
596      2015-07-15       HYBRID COATING TECHNOLOGIES - HCTI          2015-07-15    1,571,000
597      2015-07-15       GOLD & SILVER MINING OF NEVADA INC - CJTF   2015-07-16   95,690,000
598      2015-07-15       HYBRID COATING TECHNOLOGIES - HCTI          2015-07-16    3,429,000
599      2015-07-17       HYBRID COATING TECHNOLOGIES - HCTI          2015-07-24     200,000
600      2015-07-17       HYBRID COATING TECHNOLOGIES - HCTI          2015-08-06    2,150,000
601      2015-07-17       HYBRID COATING TECHNOLOGIES - HCTI          2015-08-12     250,000
602      2015-07-17       HYBRID COATING TECHNOLOGIES - HCTI          2015-08-12      66,500
603      2015-07-17       HYBRID COATING TECHNOLOGIES - HCTI          2015-08-12     386,400
604      2015-07-17       HYBRID COATING TECHNOLOGIES - HCTI          2015-08-13     850,000
605      2015-08-05       HYBRID COATING TECHNOLOGIES - HCTI          2015-08-28     565,000
606      2015-08-05       HYBRID COATING TECHNOLOGIES - HCTI          2015-08-28     500,000
607      2015-08-05       HYBRID COATING TECHNOLOGIES - HCTI          2015-08-28     500,000
608      2015-08-05       HYBRID COATING TECHNOLOGIES - HCTI          2015-08-28     500,000
609      2015-08-05       HYBRID COATING TECHNOLOGIES - HCTI          2015-08-28     671,090
610      2015-08-05       HYBRID COATING TECHNOLOGIES - HCTI          2015-08-28     333,500
611      2015-08-05       HYBRID COATING TECHNOLOGIES - HCTI          2015-09-18    1,000,000
612      2015-08-05       HYBRID COATING TECHNOLOGIES - HCTI          2015-09-18     200,000
613      2015-08-05       HYBRID COATING TECHNOLOGIES - HCTI          2015-09-21     500,000
614      2015-08-05       HYBRID COATING TECHNOLOGIES - HCTI          2015-09-21     434,871
615      2015-08-05       HYBRID COATING TECHNOLOGIES - HCTI          2015-09-22    1,000,000
616      2015-08-12       GOLD & SILVER MINING OF NEVADA INC - CJTF   2015-08-13      50,000
617      2015-08-12       GOLD & SILVER MINING OF NEVADA INC - CJTF   2015-08-13      40,000
618      2015-08-12       GOLD & SILVER MINING OF NEVADA INC - CJTF   2015-08-13      29,000
619      2015-08-12       GOLD & SILVER MINING OF NEVADA INC - CJTF   2015-08-13      50,000
620      2015-08-12       GOLD & SILVER MINING OF NEVADA INC - CJTF   2015-08-14       500
621      2015-08-12       GOLD & SILVER MINING OF NEVADA INC - CJTF   2015-08-17      10,500
622      2015-08-12       GOLD & SILVER MINING OF NEVADA INC - CJTF   2015-08-18      10,500
623      2015-08-12       GOLD & SILVER MINING OF NEVADA INC - CJTF   2015-08-20      30,000
624      2015-08-12       GOLD & SILVER MINING OF NEVADA INC - CJTF   2015-08-20      30,000

                                                Page 16 of 25
     Case 0:17-cv-62255-MGC Document 73-9 Entered on FLSD Docket 10/18/2019 Page 17 of 25


                         Exhibit 3 to DeWitt Declaration
                      Stock Transactions - Sales of Shares
                                                (962 Sales)
 1             5                                  13                     962       7,614,394,752
        Share Deposit /
No. Stock Receipt Date Issuer                                         Trade Date   Shares Sold
 6         Column4        Column12                                     Column13      Column15
625      2015-08-12       GOLD & SILVER MINING OF NEVADA INC - CJTF   2015-08-20       6,930
626      2015-08-12       GOLD & SILVER MINING OF NEVADA INC - CJTF   2015-08-20      36,700
627      2015-08-12       GOLD & SILVER MINING OF NEVADA INC - CJTF   2015-08-21      10,500
628      2015-08-12       GOLD & SILVER MINING OF NEVADA INC - CJTF   2015-08-21      65,818
629      2015-08-12       GOLD & SILVER MINING OF NEVADA INC - CJTF   2015-08-21     100,000
630      2015-08-25       GOLD & SILVER MINING OF NEVADA INC - CJTF   2015-08-25     100,000
631      2015-08-25       GOLD & SILVER MINING OF NEVADA INC - CJTF   2015-08-25     110,000
632      2015-08-25       GOLD & SILVER MINING OF NEVADA INC - CJTF   2015-08-25     202,670
633      2015-08-25       GOLD & SILVER MINING OF NEVADA INC - CJTF   2015-08-26    1,315,316
634      2015-08-25       GOLD & SILVER MINING OF NEVADA INC - CJTF   2015-08-26     297,330
635      2015-09-01       GOLD & SILVER MINING OF NEVADA INC - CJTF   2015-09-02     360,000
636      2015-09-01       GOLD & SILVER MINING OF NEVADA INC - CJTF   2015-09-03     229,000
637      2015-09-01       GOLD & SILVER MINING OF NEVADA INC - CJTF   2015-09-04      50,000
638      2015-09-01       GOLD & SILVER MINING OF NEVADA INC - CJTF   2015-09-04     771,000
639      2015-09-01       GOLD & SILVER MINING OF NEVADA INC - CJTF   2015-09-08      49,968
640      2015-09-01       GOLD & SILVER MINING OF NEVADA INC - CJTF   2015-09-09     540,032
641      2015-09-01       GOLD & SILVER MINING OF NEVADA INC - CJTF   2015-09-09     500,000
642      2015-09-03       GREENFIELD FARMS FOOD INC - GRAS            2015-09-04    8,330,000
643      2015-09-08       ENERGY REVENUE AMERICA INC - ERAO           2015-09-10     25,000
644      2015-09-08       ENERGY REVENUE AMERICA INC - ERAO           2015-09-10     200,000
645      2015-09-08       ENERGY REVENUE AMERICA INC - ERAO           2015-09-10     70,000
646      2015-09-08       ENERGY REVENUE AMERICA INC - ERAO           2015-09-10     80,000
647      2015-09-08       ENERGY REVENUE AMERICA INC - ERAO           2015-09-10     90,000
648      2015-09-08       ENERGY REVENUE AMERICA INC - ERAO           2015-09-10     45,500
649      2015-09-08       ENERGY REVENUE AMERICA INC - ERAO           2015-09-10     298,700
650      2015-09-08       ENERGY REVENUE AMERICA INC - ERAO           2015-09-11     37,786
651      2015-09-08       ENERGY REVENUE AMERICA INC - ERAO           2015-09-11     129,000
652      2015-09-08       ENERGY REVENUE AMERICA INC - ERAO           2015-09-11     143,000
653      2015-09-08       ENERGY REVENUE AMERICA INC - ERAO           2015-09-14     370,000
654      2015-09-08       ENERGY REVENUE AMERICA INC - ERAO           2015-09-14     225,700
655      2015-09-08       ENERGY REVENUE AMERICA INC - ERAO           2015-09-15     201,300
656      2015-09-08       ENERGY REVENUE AMERICA INC - ERAO           2015-09-16     300,000
657      2015-09-08       ENERGY REVENUE AMERICA INC - ERAO           2015-09-16     250,000
658      2015-09-08       ENERGY REVENUE AMERICA INC - ERAO           2015-09-16      30,000
659      2015-09-08       ENERGY REVENUE AMERICA INC - ERAO           2015-09-17      51,449
660      2015-09-08       ENERGY REVENUE AMERICA INC - ERAO           2015-09-21     148,551
661      2015-09-08       ENERGY REVENUE AMERICA INC - ERAO           2015-09-23      53,950
662      2015-09-08       ENERGY REVENUE AMERICA INC - ERAO           2015-09-24      97,500
663      2015-09-08       ENERGY REVENUE AMERICA INC - ERAO           2015-09-25      48,550

                                                Page 17 of 25
     Case 0:17-cv-62255-MGC Document 73-9 Entered on FLSD Docket 10/18/2019 Page 18 of 25


                         Exhibit 3 to DeWitt Declaration
                      Stock Transactions - Sales of Shares
                                                (962 Sales)
 1             5                                  13                     962       7,614,394,752
        Share Deposit /
No. Stock Receipt Date Issuer                                         Trade Date   Shares Sold
 6         Column4        Column12                                     Column13      Column15
664      2015-09-08       ENERGY REVENUE AMERICA INC - ERAO           2015-09-29     100,000
665      2015-09-08       ENERGY REVENUE AMERICA INC - ERAO           2015-10-01     109,982
666      2015-09-08       ENERGY REVENUE AMERICA INC - ERAO           2015-10-05      90,018
667      2015-09-08       ENERGY REVENUE AMERICA INC - ERAO           2015-10-12      92,500
668      2015-09-08       ENERGY REVENUE AMERICA INC - ERAO           2015-10-14      57,800
669      2015-09-08       ENERGY REVENUE AMERICA INC - ERAO           2015-10-14     207,500
670      2015-09-08       ENERGY REVENUE AMERICA INC - ERAO           2015-10-15     242,200
671      2015-09-08       ENERGY REVENUE AMERICA INC - ERAO           2015-10-16     241,754
672      2015-09-08       ENERGY REVENUE AMERICA INC - ERAO           2015-10-19       1,000
673      2015-09-08       ENERGY REVENUE AMERICA INC - ERAO           2015-10-20     158,300
674      2015-09-08       ENERGY REVENUE AMERICA INC - ERAO           2015-10-21     280,000
675      2015-09-08       ENERGY REVENUE AMERICA INC - ERAO           2015-10-22      50,000
676      2015-09-08       ENERGY REVENUE AMERICA INC - ERAO           2015-10-23     208,395
677      2015-09-08       ENERGY REVENUE AMERICA INC - ERAO           2015-10-26      50,000
678      2015-09-08       ENERGY REVENUE AMERICA INC - ERAO           2015-10-28      35,091
679      2015-09-08       ENERGY REVENUE AMERICA INC - ERAO           2015-11-02     179,474
680      2015-09-09       POTNETWORK HOLDINGS INC - POTN              2015-09-16    2,594,998
681      2015-09-09       POTNETWORK HOLDINGS INC - POTN              2015-09-17   4,442,029
682      2015-09-09       POTNETWORK HOLDINGS INC - POTN              2015-09-18   2,259,999
683      2015-09-09       POTNETWORK HOLDINGS INC - POTN              2015-09-21   2,394,111
684      2015-09-09       POTNETWORK HOLDINGS INC - POTN              2015-09-28   2,000,000
685      2015-09-09       POTNETWORK HOLDINGS INC - POTN              2015-09-29   98,794,716
686      2015-09-09       POTNETWORK HOLDINGS INC - POTN              2015-09-29   91,514,147
687      2015-09-14       GOLD & SILVER MINING OF NEVADA INC - CJTF   2015-09-16   1,106,250
688      2015-09-14       GOLD & SILVER MINING OF NEVADA INC - CJTF   2015-09-16     300,000
689      2015-09-17       HYBRID COATING TECHNOLOGIES - HCTI          2015-09-22     180,000
690      2015-09-17       HYBRID COATING TECHNOLOGIES - HCTI          2015-09-22     300,000
691      2015-09-17       HYBRID COATING TECHNOLOGIES - HCTI          2015-09-22     500,000
692      2015-09-17       HYBRID COATING TECHNOLOGIES - HCTI          2015-09-23     384,550
693      2015-09-17       HYBRID COATING TECHNOLOGIES - HCTI          2015-09-23     420,000
694      2015-09-17       HYBRID COATING TECHNOLOGIES - HCTI          2015-09-23     300,000
695      2015-09-17       HYBRID COATING TECHNOLOGIES - HCTI          2015-09-23    1,000,000
696      2015-09-17       HYBRID COATING TECHNOLOGIES - HCTI          2015-09-24     413,176
697      2015-09-17       HYBRID COATING TECHNOLOGIES - HCTI          2015-09-24     250,000
698      2015-09-17       HYBRID COATING TECHNOLOGIES - HCTI          2015-09-24     115,450
699      2015-09-17       HYBRID COATING TECHNOLOGIES - HCTI          2015-09-25     736,500
700      2015-09-17       HYBRID COATING TECHNOLOGIES - HCTI          2015-09-28     250,000
701      2015-09-17       HYBRID COATING TECHNOLOGIES - HCTI          2015-09-28     313,500
702      2015-09-17       HYBRID COATING TECHNOLOGIES - HCTI          2015-09-28     700,000

                                                Page 18 of 25
     Case 0:17-cv-62255-MGC Document 73-9 Entered on FLSD Docket 10/18/2019 Page 19 of 25


                         Exhibit 3 to DeWitt Declaration
                      Stock Transactions - Sales of Shares
                                                (962 Sales)
 1             5                                  13                     962       7,614,394,752
        Share Deposit /
No. Stock Receipt Date Issuer                                         Trade Date   Shares Sold
 6         Column4        Column12                                     Column13      Column15
703      2015-09-17       POTNETWORK HOLDINGS INC - POTN              2015-09-29   96,000,000
704      2015-09-17       HYBRID COATING TECHNOLOGIES - HCTI          2015-09-30     100,000
705      2015-09-17       HYBRID COATING TECHNOLOGIES - HCTI          2015-10-01     750,000
706      2015-09-17       HYBRID COATING TECHNOLOGIES - HCTI          2015-10-01     100,000
707      2015-09-17       HYBRID COATING TECHNOLOGIES - HCTI          2015-11-19     309,799
708      2015-09-17       HYBRID COATING TECHNOLOGIES - HCTI          2015-11-23     690,201
709      2015-09-17       HYBRID COATING TECHNOLOGIES - HCTI          2015-12-01    1,000,000
710      2015-09-17       HYBRID COATING TECHNOLOGIES - HCTI          2015-12-07    2,899,769
711      2015-09-21       GOLD & SILVER MINING OF NEVADA INC - CJTF   2015-09-22     650,000
712      2015-09-21       GOLD & SILVER MINING OF NEVADA INC - CJTF   2015-09-22    2,000,000
713      2015-09-21       GOLD & SILVER MINING OF NEVADA INC - CJTF   2015-09-22     900,000
714      2015-09-21       GOLD & SILVER MINING OF NEVADA INC - CJTF   2015-09-22    1,000,000
715      2015-09-21       GOLD & SILVER MINING OF NEVADA INC - CJTF   2015-09-22    1,000,000
716      2015-09-21       GOLD & SILVER MINING OF NEVADA INC - CJTF   2015-09-22    1,000,000
717      2015-09-21       GOLD & SILVER MINING OF NEVADA INC - CJTF   2015-09-22    1,200,000
718      2015-09-21       GOLD & SILVER MINING OF NEVADA INC - CJTF   2015-09-22    1,000,000
719      2015-09-24       GRILLIT INC - GRLT                          2015-09-28   11,177,493
720      2015-09-24       GRILLIT INC - GRLT                          2015-09-28    5,000,000
721      2015-09-24       GRILLIT INC - GRLT                          2015-09-29    8,822,507
722      2015-09-24       GRILLIT INC - GRLT                          2015-09-30    1,500,000
723      2015-09-24       GRILLIT INC - GRLT                          2015-10-01    3,500,000
724      2015-09-24       GRILLIT INC - GRLT                          2015-10-02   4,330,000
725      2015-09-24       GRILLIT INC - GRLT                          2015-10-05   5,670,000
726      2015-09-24       GRILLIT INC - GRLT                          2015-10-06   10,000,000
727      2015-09-24       GRILLIT INC - GRLT                          2015-10-09   6,000,000
728      2015-09-24       GRILLIT INC - GRLT                          2015-10-12   10,000,000
729      2015-09-24       GRILLIT INC - GRLT                          2015-10-13   14,000,000
730      2015-09-24       GRILLIT INC - GRLT                          2015-10-19   23,797,272
731      2015-09-28       GOLD & SILVER MINING OF NEVADA INC - CJTF   2015-09-29    4,000,000
732      2015-09-28       GOLD & SILVER MINING OF NEVADA INC - CJTF   2015-09-29    4,750,000
733      2015-10-07       GOLD & SILVER MINING OF NEVADA INC - CJTF   2015-10-07   11,500,000
734      2015-10-07       GOLD & SILVER MINING OF NEVADA INC - CJTF   2015-10-07   21,000,000
735      2015-10-07       INDO GLOBAL EXCHANGE(S) - IGEX              2015-10-19     927,353
736      2015-10-07       INDO GLOBAL EXCHANGE(S) - IGEX              2015-10-19    1,000,000
737      2015-10-07       INDO GLOBAL EXCHANGE(S) - IGEX              2015-10-20     500,000
738      2015-10-07       INDO GLOBAL EXCHANGE(S) - IGEX              2015-10-20      72,647
739      2015-10-07       INDO GLOBAL EXCHANGE(S) - IGEX              2015-10-20     132,555
740      2015-10-07       GRILLIT INC - GRLT                          2015-10-21   16,000,000
741      2015-10-07       GRILLIT INC - GRLT                          2015-10-21    4,000,000

                                                Page 19 of 25
     Case 0:17-cv-62255-MGC Document 73-9 Entered on FLSD Docket 10/18/2019 Page 20 of 25


                         Exhibit 3 to DeWitt Declaration
                      Stock Transactions - Sales of Shares
                                               (962 Sales)
 1             5                                 13                         962       7,614,394,752
        Share Deposit /
No. Stock Receipt Date Issuer                                            Trade Date   Shares Sold
 6         Column4        Column12                                        Column13      Column15
742      2015-10-07       INDO GLOBAL EXCHANGE(S) - IGEX                 2015-10-21    2,000,000
743      2015-10-07       GRILLIT INC - GRLT                             2015-10-22   20,000,000
744      2015-10-07       INDO GLOBAL EXCHANGE(S) - IGEX                 2015-10-22   20,367,445
745      2015-10-07       GRILLIT INC - GRLT                             2015-10-23   15,000,000
746      2015-10-07       GRILLIT INC - GRLT                             2015-10-26   25,000,000
747      2015-10-07       GRILLIT INC - GRLT                             2015-10-27   10,000,000
748      2015-10-07       GRILLIT INC - GRLT                             2015-11-10   21,202,728
749      2015-10-12       GOLD & SILVER MINING OF NEVADA INC - CJTF      2015-10-13   33,333,333
750      2015-10-28       GRID PETROLEUM CORP / SIMLATUS CORP - GRPR     2015-10-28     410,000
751      2015-10-28       GRID PETROLEUM CORP / SIMLATUS CORP - GRPR     2015-10-28     200,000
752      2015-10-28       GRID PETROLEUM CORP / SIMLATUS CORP - GRPR     2015-10-28     100,000
753      2015-10-28       GRID PETROLEUM CORP / SIMLATUS CORP - GRPR     2015-10-29     564,270
754      2015-10-28       GRID PETROLEUM CORP / SIMLATUS CORP - GRPR     2015-10-29   1,590,000
755      2015-10-28       GRID PETROLEUM CORP / SIMLATUS CORP - GRPR     2015-10-30   2,335,730
756      2015-10-30       GRID PETROLEUM CORP / SIMLATUS CORP - GRPR     2015-11-02   3,900,000
757      2015-11-02       SANOMEDICS INTERNATIONAL HOLDINGS INC - SIMH   2015-11-03      3,500
758      2015-11-02       SANOMEDICS INTERNATIONAL HOLDINGS INC - SIMH   2015-11-03     13,684
759      2015-11-02       SANOMEDICS INTERNATIONAL HOLDINGS INC - SIMH   2015-11-06     20,000
760      2015-11-02       SANOMEDICS INTERNATIONAL HOLDINGS INC - SIMH   2015-11-09     20,516
761      2015-11-06       ENERGY REVENUE AMERICA INC - ERAO              2015-11-06     24,271
762      2015-11-06       ENERGY REVENUE AMERICA INC - ERAO              2015-11-06     12,000
763      2015-11-06       GRID PETROLEUM CORP / SIMLATUS CORP - GRPR     2015-11-06   10,800,000
764      2015-11-06       ENERGY REVENUE AMERICA INC - ERAO              2015-11-10     62,500
765      2015-11-06       ENERGY REVENUE AMERICA INC - ERAO              2015-11-11     100,000
766      2015-11-06       INDO GLOBAL EXCHANGE(S) - IGEX                 2015-11-11   1,437,500
767      2015-11-06       ENERGY REVENUE AMERICA INC - ERAO              2015-11-12     75,500
768      2015-11-06       INDO GLOBAL EXCHANGE(S) - IGEX                 2015-11-12   3,446,359
769      2015-11-06       ENERGY REVENUE AMERICA INC - ERAO              2015-11-13      43,500
770      2015-11-06       INDO GLOBAL EXCHANGE(S) - IGEX                 2015-11-13    5,116,141
771      2015-11-06       ENERGY REVENUE AMERICA INC - ERAO              2015-11-16      30,000
772      2015-11-06       ENERGY REVENUE AMERICA INC - ERAO              2015-11-17     130,600
773      2015-11-06       INDO GLOBAL EXCHANGE(S) - IGEX                 2015-11-17    5,328,800
774      2015-11-06       ENERGY REVENUE AMERICA INC - ERAO              2015-11-18     255,000
775      2015-11-06       INDO GLOBAL EXCHANGE(S) - IGEX                 2015-11-18    1,699,999
776      2015-11-06       INDO GLOBAL EXCHANGE(S) - IGEX                 2015-11-30    9,052,600
777      2015-11-06       INDO GLOBAL EXCHANGE(S) - IGEX                 2015-12-01     667,000
778      2015-11-06       INDO GLOBAL EXCHANGE(S) - IGEX                 2015-12-02    5,000,000
779      2015-11-06       INDO GLOBAL EXCHANGE(S) - IGEX                 2015-12-03    2,384,926
780      2015-11-06       INDO GLOBAL EXCHANGE(S) - IGEX                 2015-12-04   50,000,000

                                               Page 20 of 25
     Case 0:17-cv-62255-MGC Document 73-9 Entered on FLSD Docket 10/18/2019 Page 21 of 25


                         Exhibit 3 to DeWitt Declaration
                      Stock Transactions - Sales of Shares
                                               (962 Sales)
 1             5                                 13                         962       7,614,394,752
        Share Deposit /
No. Stock Receipt Date Issuer                                            Trade Date   Shares Sold
 6         Column4        Column12                                        Column13      Column15
781      2015-11-06       ENERGY REVENUE AMERICA INC - ERAO              2015-12-16     375,000
782      2015-11-06       INDO GLOBAL EXCHANGE(S) - IGEX                 2015-12-23    5,866,675
783      2015-11-06       ENERGY REVENUE AMERICA INC - ERAO              2015-12-29     539,792
784      2015-11-06       ENERGY REVENUE AMERICA INC - ERAO              2015-12-30     250,000
785      2015-11-06       ENERGY REVENUE AMERICA INC - ERAO              2015-12-30     460,208
786      2015-11-06       ENERGY REVENUE AMERICA INC - ERAO              2015-12-31      60,000
787      2015-11-06       ENERGY REVENUE AMERICA INC - ERAO              2016-01-05     116,465
788      2015-11-06       ENERGY REVENUE AMERICA INC - ERAO              2016-01-07     631,386
789      2015-11-06       ENERGY REVENUE AMERICA INC - ERAO              2016-01-08     252,149
790      2015-11-06       ENERGY REVENUE AMERICA INC - ERAO              2016-01-11     381,000
791      2015-11-06       ENERGY REVENUE AMERICA INC - ERAO              2016-01-12     200,000
792      2015-11-06       ENERGY REVENUE AMERICA INC - ERAO              2016-02-08     121,300
793      2015-11-06       ENERGY REVENUE AMERICA INC - ERAO              2016-02-22     498,000
794      2015-11-06       ENERGY REVENUE AMERICA INC - ERAO              2016-02-22     128,700
795      2015-11-06       ENERGY REVENUE AMERICA INC - ERAO              2016-02-23     150,629
796      2015-11-06       ENERGY REVENUE AMERICA INC - ERAO              2016-02-23     102,000
797      2015-11-10       GOLD & SILVER MINING OF NEVADA INC - CJTF      2015-11-10    9,160,000
798      2015-11-10       GOLD & SILVER MINING OF NEVADA INC - CJTF      2015-11-11   130,840,000
799      2015-11-11       GRID PETROLEUM CORP / SIMLATUS CORP - GRPR     2015-11-11    14,300,000
800      2015-11-11       SANOMEDICS INTERNATIONAL HOLDINGS INC - SIMH   2015-11-11      10,000
801      2015-11-11       SANOMEDICS INTERNATIONAL HOLDINGS INC - SIMH   2015-11-11      10,000
802      2015-11-11       SANOMEDICS INTERNATIONAL HOLDINGS INC - SIMH   2015-11-12       5,998
803      2015-11-11       SANOMEDICS INTERNATIONAL HOLDINGS INC - SIMH   2015-11-12      13,650
804      2015-11-11       SANOMEDICS INTERNATIONAL HOLDINGS INC - SIMH   2015-11-13      10,200
805      2015-11-11       SANOMEDICS INTERNATIONAL HOLDINGS INC - SIMH   2015-12-02     100,000
806      2015-11-11       SANOMEDICS INTERNATIONAL HOLDINGS INC - SIMH   2015-12-02     135,866
807      2015-11-16       GRID PETROLEUM CORP / SIMLATUS CORP - GRPR     2015-11-16    20,000,000
808      2015-11-17       GOLD & SILVER MINING OF NEVADA INC - CJTF      2015-11-17    95,905,749
809      2015-11-17       GOLD & SILVER MINING OF NEVADA INC - CJTF      2015-11-18    3,000,000
810      2015-11-17       GOLD & SILVER MINING OF NEVADA INC - CJTF      2015-11-19    40,000,000
811      2015-11-17       GOLD & SILVER MINING OF NEVADA INC - CJTF      2015-11-20    1,300,000
812      2015-11-17       GOLD & SILVER MINING OF NEVADA INC - CJTF      2015-11-23    8,000,000
813      2015-11-17       GOLD & SILVER MINING OF NEVADA INC - CJTF      2015-11-25    11,794,251
814      2015-11-23       GRID PETROLEUM CORP / SIMLATUS CORP - GRPR     2015-12-01    21,400,035
815      2015-11-23       GRID PETROLEUM CORP / SIMLATUS CORP - GRPR     2015-12-02    1,079,938
816      2015-11-23       GRID PETROLEUM CORP / SIMLATUS CORP - GRPR     2015-12-07    2,320,027
817      2015-12-01       GRILLIT INC - GRLT                             2015-12-01   85,766,171
818      2015-12-01       GRILLIT INC - GRLT                             2015-12-04   15,989,549
819      2015-12-01       GRILLIT INC - GRLT                             2015-12-07    3,949,600

                                               Page 21 of 25
     Case 0:17-cv-62255-MGC Document 73-9 Entered on FLSD Docket 10/18/2019 Page 22 of 25


                         Exhibit 3 to DeWitt Declaration
                      Stock Transactions - Sales of Shares
                                               (962 Sales)
 1             5                                 13                         962       7,614,394,752
        Share Deposit /
No. Stock Receipt Date Issuer                                            Trade Date   Shares Sold
 6         Column4        Column12                                        Column13      Column15
820      2015-12-01       GRILLIT INC - GRLT                             2015-12-08   6,294,680
821      2015-12-02       SANOMEDICS INTERNATIONAL HOLDINGS INC - SIMH   2015-12-02     35,000
822      2015-12-02       SANOMEDICS INTERNATIONAL HOLDINGS INC - SIMH   2015-12-03    245,000
823      2015-12-02       SANOMEDICS INTERNATIONAL HOLDINGS INC - SIMH   2015-12-03     36,000
824      2015-12-02       SANOMEDICS INTERNATIONAL HOLDINGS INC - SIMH   2015-12-04     64,952
825      2015-12-04       SANOMEDICS INTERNATIONAL HOLDINGS INC - SIMH   2015-12-07    563,811
826      2015-12-09       SANOMEDICS INTERNATIONAL HOLDINGS INC - SIMH   2015-12-10     60,000
827      2015-12-09       SANOMEDICS INTERNATIONAL HOLDINGS INC - SIMH   2015-12-11    350,000
828      2015-12-09       SANOMEDICS INTERNATIONAL HOLDINGS INC - SIMH   2015-12-14    290,000
829      2015-12-10       GRID PETROLEUM CORP / SIMLATUS CORP - GRPR     2015-12-10    999,999
830      2015-12-10       GRID PETROLEUM CORP / SIMLATUS CORP - GRPR     2015-12-11   18,998,500
831      2015-12-10       GRID PETROLEUM CORP / SIMLATUS CORP - GRPR     2016-02-09   18,101,501
832      2015-12-16       Daniels Corp Advisory - DCAC                   2015-12-16   2,180,000
833      2015-12-16       SANOMEDICS INTERNATIONAL HOLDINGS INC - SIMH   2015-12-16   1,100,000
834      2015-12-16       Daniels Corp Advisory - DCAC                   2015-12-17   3,220,000
835      2015-12-17       Daniels Corp Advisory - DCAC                   2015-12-17   5,600,000
836      2015-12-17       SANOMEDICS INTERNATIONAL HOLDINGS INC - SIMH   2015-12-17   1,160,000
837      2015-12-18       Daniels Corp Advisory - DCAC                   2015-12-18   6,400,000
838      2015-12-18       SANOMEDICS INTERNATIONAL HOLDINGS INC - SIMH   2015-12-18   1,375,000
839      2015-12-21       Daniels Corp Advisory - DCAC                   2015-12-21   6,770,000
840      2015-12-21       SANOMEDICS INTERNATIONAL HOLDINGS INC - SIMH   2015-12-22   1,880,000
841      2015-12-22       Daniels Corp Advisory - DCAC                   2015-12-22   7,414,545
842      2015-12-23       SANOMEDICS INTERNATIONAL HOLDINGS INC - SIMH   2015-12-23   1,880,000
843      2015-12-24       Daniels Corp Advisory - DCAC                   2015-12-24   1,579,556
844      2015-12-24       SANOMEDICS INTERNATIONAL HOLDINGS INC - SIMH   2015-12-24   2,500,000
845      2015-12-28       SANOMEDICS INTERNATIONAL HOLDINGS INC - SIMH   2015-12-28   2,216,639
846      2015-12-28       Daniels Corp Advisory - DCAC                   2015-12-29   8,500,000
847      2015-12-29       NEXT GALAXY CORP - NXGA                        2015-12-29   4,424,336
848      2015-12-29       NEXT GALAXY CORP - NXGA                        2015-12-30   7,575,664
849      2015-12-30       Daniels Corp Advisory - DCAC                   2015-12-30   2,000,000
850      2015-12-30       Daniels Corp Advisory - DCAC                   2015-12-31   2,000,000
851      2015-12-30       Daniels Corp Advisory - DCAC                   2015-12-31   2,000,000
852      2015-12-30       Daniels Corp Advisory - DCAC                   2015-12-31   2,500,000
853      2015-12-31       Daniels Corp Advisory - DCAC                   2015-12-31    100,000
854      2015-12-31       Daniels Corp Advisory - DCAC                   2015-12-31   2,000,000
855      2015-12-31       Daniels Corp Advisory - DCAC                   2016-01-04   1,000,000
856      2015-12-31       Daniels Corp Advisory - DCAC                   2016-01-04   1,400,000
857      2015-12-31       Daniels Corp Advisory - DCAC                   2016-01-04   4,500,000
858      2016-01-04       Daniels Corp Advisory - DCAC                   2016-01-05   1,400,000

                                               Page 22 of 25
     Case 0:17-cv-62255-MGC Document 73-9 Entered on FLSD Docket 10/18/2019 Page 23 of 25


                         Exhibit 3 to DeWitt Declaration
                      Stock Transactions - Sales of Shares
                                               (962 Sales)
 1             5                                 13                         962       7,614,394,752
        Share Deposit /
No. Stock Receipt Date Issuer                                            Trade Date   Shares Sold
 6         Column4        Column12                                        Column13      Column15
859      2016-01-04       Daniels Corp Advisory - DCAC                   2016-01-05   10,387,500
860      2016-01-05       NEXT GALAXY CORP - NXGA                        2016-01-04    1,351,725
861      2016-01-05       NEXT GALAXY CORP - NXGA                        2016-01-05    6,000,000
862      2016-01-05       NEXT GALAXY CORP - NXGA                        2016-01-05    3,000,000
863      2016-01-05       NEXT GALAXY CORP - NXGA                        2016-01-05    1,648,275
864      2016-01-05       Daniels Corp Advisory - DCAC                   2016-01-06   12,000,000
865      2016-01-06       Daniels Corp Advisory - DCAC                   2016-01-06    9,525,000
866      2016-01-08       NEXT GALAXY CORP - NXGA                        2016-01-08   13,000,000
867      2016-01-08       SANOMEDICS INTERNATIONAL HOLDINGS INC - SIMH   2016-01-08    8,900,000
868      2016-01-12       SANOMEDICS INTERNATIONAL HOLDINGS INC - SIMH   2016-01-13   13,900,200
869      2016-01-13       ALUF HOLDINGS INC - AHIX                       2016-01-13    1,679,710
870      2016-01-13       ALUF HOLDINGS INC - AHIX                       2016-01-13    2,000,000
871      2016-01-13       ALUF HOLDINGS INC - AHIX                       2016-01-14   10,820,290
872      2016-01-14       NEXT GALAXY CORP - NXGA                        2016-01-14    6,500,000
873      2016-01-14       NEXT GALAXY CORP - NXGA                        2016-01-14    6,500,000
874      2016-01-15       ALUF HOLDINGS INC - AHIX                       2016-01-15   16,000,000
875      2016-01-15       SANOMEDICS INTERNATIONAL HOLDINGS INC - SIMH   2016-01-15   20,000,000
876      2016-01-19       ALUF HOLDINGS INC - AHIX                       2016-01-19   12,047,596
877      2016-01-19       NEXT GALAXY CORP - NXGA                        2016-01-19   22,600,000
878      2016-01-19       ALUF HOLDINGS INC - AHIX                       2016-01-20   1,880,975
879      2016-01-20       SANOMEDICS INTERNATIONAL HOLDINGS INC - SIMH   2016-03-09   1,850,000
880      2016-01-20       SANOMEDICS INTERNATIONAL HOLDINGS INC - SIMH   2016-04-06   18,580,000
881      2016-01-20       SANOMEDICS INTERNATIONAL HOLDINGS INC - SIMH   2016-04-07   4,370,000
882      2016-01-21       ALUF HOLDINGS INC - AHIX                       2016-01-21   6,857,142
883      2016-01-26       ALUF HOLDINGS INC - AHIX                       2016-01-26     601,034
884      2016-01-26       ALUF HOLDINGS INC - AHIX                       2016-01-27   4,448,586
885      2016-01-26       ALUF HOLDINGS INC - AHIX                       2016-01-28   8,878,951
886      2016-02-02       ALUF HOLDINGS INC - AHIX                       2016-02-02   17,857,142
887      2016-02-05       ALUF HOLDINGS INC - AHIX                       2016-02-10   10,000,000
888      2016-02-05       ALUF HOLDINGS INC - AHIX                       2016-02-11    1,538,000
889      2016-02-05       ALUF HOLDINGS INC - AHIX                       2016-02-12   10,000,000
890      2016-02-12       ALUF HOLDINGS INC - AHIX                       2016-02-12   20,000,000
891      2016-02-12       ALUF HOLDINGS INC - AHIX                       2016-02-16   16,854,858
892      2016-02-17       ALUF HOLDINGS INC - AHIX                       2016-02-22    6,000,000
893      2016-02-17       ALUF HOLDINGS INC - AHIX                       2016-02-24   16,600,000
894      2016-03-01       ALUF HOLDINGS INC - AHIX                       2016-03-03    4,168,780
895      2016-03-01       ALUF HOLDINGS INC - AHIX                       2016-03-04   32,400,000
896      2016-03-01       ALUF HOLDINGS INC - AHIX                       2016-03-08    5,000,000
897      2016-03-01       ALUF HOLDINGS INC - AHIX                       2016-03-09   18,431,220

                                               Page 23 of 25
     Case 0:17-cv-62255-MGC Document 73-9 Entered on FLSD Docket 10/18/2019 Page 24 of 25


                         Exhibit 3 to DeWitt Declaration
                      Stock Transactions - Sales of Shares
                                               (962 Sales)
 1             5                                 13                       962       7,614,394,752
        Share Deposit /
No. Stock Receipt Date Issuer                                          Trade Date   Shares Sold
 6         Column4        Column12                                      Column13      Column15
898      2016-03-18       GREEN ENERGY ENTERPRISES INC - GYOG          2016-03-21    438,000
899      2016-03-18       GREEN ENERGY ENTERPRISES INC - GYOG          2016-03-21       100
900      2016-03-18       GREEN ENERGY ENTERPRISES INC - GYOG          2016-03-21     45,000
901      2016-03-18       GREEN ENERGY ENTERPRISES INC - GYOG          2016-03-21    100,000
902      2016-03-18       GREEN ENERGY ENTERPRISES INC - GYOG          2016-03-21     50,000
903      2016-03-18       GREEN ENERGY ENTERPRISES INC - GYOG          2016-03-21     50,000
904      2016-03-18       GREEN ENERGY ENTERPRISES INC - GYOG          2016-03-24   1,339,463
905      2016-03-18       GREEN ENERGY ENTERPRISES INC - GYOG          2016-03-29    704,709
906      2016-03-18       GRID PETROLEUM CORP / SIMLATUS CORP - GRPR   2016-04-05   62,420,000
907      2016-03-21       ALUF HOLDINGS INC - AHIX                     2016-03-21   17,834,999
908      2016-03-21       ALUF HOLDINGS INC - AHIX                     2016-03-28   5,000,000
909      2016-03-21       ALUF HOLDINGS INC - AHIX                     2016-03-30   67,165,001
910      2016-03-31       GREEN ENERGY ENTERPRISES INC - GYOG          2016-03-31    750,000
911      2016-03-31       GREEN ENERGY ENTERPRISES INC - GYOG          2016-03-31    500,000
912      2016-03-31       GREEN ENERGY ENTERPRISES INC - GYOG          2016-03-31    500,000
913      2016-03-31       POTNETWORK HOLDINGS INC - POTN               2016-04-05    150,000
914      2016-03-31       POTNETWORK HOLDINGS INC - POTN               2016-04-06    100,000
915      2016-03-31       POTNETWORK HOLDINGS INC - POTN               2016-04-13     56,695
916      2016-03-31       POTNETWORK HOLDINGS INC - POTN               2016-04-14      1,000
917      2016-03-31       POTNETWORK HOLDINGS INC - POTN               2016-04-15     27,425
918      2016-03-31       POTNETWORK HOLDINGS INC - POTN               2016-04-18     35,000
919      2016-03-31       POTNETWORK HOLDINGS INC - POTN               2016-04-18     64,880
920      2016-03-31       POTNETWORK HOLDINGS INC - POTN               2016-04-28     50,000
921      2016-03-31       POTNETWORK HOLDINGS INC - POTN               2016-04-28     50,000
922      2016-03-31       POTNETWORK HOLDINGS INC - POTN               2016-04-29     50,000
923      2016-03-31       POTNETWORK HOLDINGS INC - POTN               2016-04-29     50,000
924      2016-03-31       POTNETWORK HOLDINGS INC - POTN               2016-04-29     10,000
925      2016-03-31       POTNETWORK HOLDINGS INC - POTN               2016-05-02    100,000
926      2016-03-31       POTNETWORK HOLDINGS INC - POTN               2016-05-03    100,000
927      2016-03-31       POTNETWORK HOLDINGS INC - POTN               2016-05-04     55,000
928      2016-03-31       POTNETWORK HOLDINGS INC - POTN               2016-05-04    100,000
929      2016-04-01       GREEN ENERGY ENTERPRISES INC - GYOG          2016-04-01   1,050,000
930      2016-04-05       ALUF HOLDINGS INC - AHIX                     2016-04-05   90,000,000
931      2016-04-05       GREEN ENERGY ENTERPRISES INC - GYOG          2016-04-05   3,636,363
932      2016-04-07       GREEN ENERGY ENTERPRISES INC - GYOG          2016-04-08   1,363,637
933      2016-04-07       GRID PETROLEUM CORP / SIMLATUS CORP - GRPR   2016-04-11   60,044,199
934      2016-04-07       GRID PETROLEUM CORP / SIMLATUS CORP - GRPR   2016-04-12   23,555,801
935      2016-04-08       ENERGY REVENUE AMERICA INC - ERAO            2016-05-25    500,000
936      2016-04-08       ENERGY REVENUE AMERICA INC - ERAO            2016-05-31   1,500,000

                                               Page 24 of 25
     Case 0:17-cv-62255-MGC Document 73-9 Entered on FLSD Docket 10/18/2019 Page 25 of 25


                         Exhibit 3 to DeWitt Declaration
                      Stock Transactions - Sales of Shares
                                               (962 Sales)
 1             5                                 13                       962       7,614,394,752
        Share Deposit /
No. Stock Receipt Date Issuer                                          Trade Date   Shares Sold
 6         Column4        Column12                                      Column13      Column15
937      2016-04-14       GRID PETROLEUM CORP / SIMLATUS CORP - GRPR   2016-04-15     4,972,447
938      2016-04-14       GRID PETROLEUM CORP / SIMLATUS CORP - GRPR   2016-04-18    14,000,388
939      2016-04-14       GRID PETROLEUM CORP / SIMLATUS CORP - GRPR   2016-04-22     1,000,000
940      2016-04-14       GRID PETROLEUM CORP / SIMLATUS CORP - GRPR   2016-04-25     6,237,368
941      2016-04-14       GRID PETROLEUM CORP / SIMLATUS CORP - GRPR   2016-04-27    35,229,797
942      2016-04-21       ALUF HOLDINGS INC - AHIX                     2016-04-21   100,000,000
943      2016-04-27       CD INTERNATIONAL ENTERPRISES INC - CDII      2016-04-27    2,860,606
944      2016-04-27       CD INTERNATIONAL ENTERPRISES INC - CDII      2016-04-28    3,200,000
945      2016-05-04       CD INTERNATIONAL ENTERPRISES INC - CDII      2016-05-03    20,757,575
946      2016-05-09       CD INTERNATIONAL ENTERPRISES INC - CDII      2016-05-04    20,545,454
947      2016-05-13       CD INTERNATIONAL ENTERPRISES INC - CDII      2016-05-10    25,681,818
948      2016-05-16       CD INTERNATIONAL ENTERPRISES INC - CDII      2016-05-09   38,818,182
949      2016-06-02       ALUF HOLDINGS INC - AHIX                     2016-06-02   10,550,800
950      2016-06-02       ALUF HOLDINGS INC - AHIX                     2016-06-03    7,850,000
951      2016-06-02       ALUF HOLDINGS INC - AHIX                     2016-06-08    2,050,000
952      2016-06-02       ALUF HOLDINGS INC - AHIX                     2016-06-09   46,950,200
953      2016-06-02       ALUF HOLDINGS INC - AHIX                     2016-06-27    1,000,000
954      2016-07-22       HALITRON INC - HAON                          2016-07-22    2,150,000
955      2016-07-22       HALITRON INC - HAON                          2016-07-25    3,230,125
956      2016-07-22       HALITRON INC - HAON                          2016-07-26    3,453,000
957      2016-07-22       HALITRON INC - HAON                          2016-07-27      780,000
958      2016-07-22       HALITRON INC - HAON                          2016-07-28    1,500,000
959      2016-07-22       HALITRON INC - HAON                          2016-07-29    1,779,030
960      2016-07-28       BULOVA TECHNOLO - BTGI                       2016-07-28      300,000
961      2016-07-28       BULOVA TECHNOLO - BTGI                       2016-07-28    2,467,470
962      2016-07-28       BULOVA TECHNOLO - BTGI                       2016-07-29     1,932,530




                                               Page 25 of 25
